Exhibit 10.1

EXECUTION VERSION

 

 

 

TERM LOAN AGREEMENT

dated as of February 14, 2013,

among

FREEPORT-MCMORAN COPPER & GOLD INC.,

The Other Borrower Party Hereto,

The Lenders Party Hereto,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

BANK OF AMERICA, N.A.,

as Syndication Agent,

and

HSBC BANK USA, NATIONAL ASSOCIATION,

MIZUHO CORPORATE BANK, LTD.,

SUMITOMO MITSUI BANKING CORPORATION,

THE BANK OF NOVA SCOTIA

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Co-Documentation Agents,

 

 

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

HSBC SECURITIES (USA) INC.,

MIZUHO CORPORATE BANK, LTD.,

SUMITOMO MITSUI BANKING CORPORATION,

THE BANK OF NOVA SCOTIA

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

AGRICULTURAL BANK OF CHINA, NEW YORK BRANCH,

BANK OF MONTREAL, CHICAGO BRANCH,

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK AGENCY,

COMPASS BANK,

ROYAL BANK OF CANADA,

THE TORONTO-DOMINION BANK,

SOVEREIGN BANK, N.A.,

STANDARD CHARTERED BANK,

U.S. BANK NATIONAL ASSOCIATION

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Senior Managing Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

 

ARTICLE I



  

 

Definitions

 



  



SECTION 1.01.

 

Defined Terms

     1   

SECTION 1.02.

 

Classification of Loans and Borrowings

     35   

SECTION 1.03.

 

Terms Generally

     35   

SECTION 1.04.

 

Accounting Terms; GAAP

     35   

 

ARTICLE II



  

 

The Credits

 



  



SECTION 2.01.

 

Commitments

     36   

SECTION 2.02.

 

Loans and Borrowings

     36   

SECTION 2.03.

 

Requests for Borrowings

     37   

SECTION 2.04.

 

Funding of Borrowings

     38   

SECTION 2.05.

 

Interest Elections

     38   

SECTION 2.06.

 

Termination and Reduction of Commitments

     40   

SECTION 2.07.

 

Repayment of Loans; Evidence of Debt

     40   

SECTION 2.08.

 

Amortization

     41   

SECTION 2.09.

 

Prepayment of Loans

     42   

SECTION 2.10.

 

Fees

     42   

SECTION 2.11.

 

Interest

     43   

SECTION 2.12.

 

Alternate Rate of Interest

     43   

SECTION 2.13.

 

Increased Costs

     44   

SECTION 2.14.

 

Break Funding Payments

     45   

SECTION 2.15.

 

Taxes

     46   

SECTION 2.16.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     50   

SECTION 2.17.

 

Mitigation Obligations; Replacement of Lenders

     51   

 

ARTICLE III



  

 

Representations and Warranties

 



  



SECTION 3.01.

 

Organization; Powers

     52   

SECTION 3.02.

 

Authorization; Enforceability

     53   

SECTION 3.03.

 

Governmental Approvals; No Conflicts

     53   

SECTION 3.04.

 

Financial Condition; No Material Adverse Change

     53   

SECTION 3.05.

 

Properties

     54   

SECTION 3.06.

 

Litigation and Environmental Matters

     54   

SECTION 3.07.

 

Compliance with Laws and Agreements

     54   

SECTION 3.08.

 

Investment Company Status

     54   



--------------------------------------------------------------------------------

SECTION 3.09.

  

Taxes

     54   

SECTION 3.10.

  

ERISA

     55   

SECTION 3.11.

  

Disclosure

     55   

SECTION 3.12.

  

Insurance

     55   

SECTION 3.13.

  

Labor Matters

     55   

SECTION 3.14.

  

Federal Reserve Regulations

     56   

SECTION 3.15.

  

Pari Passu Status

     56   

SECTION 3.16.

  

OFAC

     56   

SECTION 3.17.

  

FCPA

     56   

SECTION 3.18.

  

Solvency

     56   

 

ARTICLE IV



  

 

Conditions

 



  



SECTION 4.01.

  

Effective Date

     57   

SECTION 4.02.

  

Combined Closing Date

     57   

SECTION 4.03.

  

MMR Closing Date

     60   

SECTION 4.04.

  

PXP Closing Date

     62   

 

ARTICLE V



  

 

Affirmative Covenants

 



  



SECTION 5.01.

  

Financial Statements and Other Information

     65   

SECTION 5.02.

  

Notices of Material Events

     67   

SECTION 5.03.

  

Existence; Conduct of Business

     67   

SECTION 5.04.

  

Payment of Obligations

     67   

SECTION 5.05.

  

Insurance

     67   

SECTION 5.06.

  

Books and Records; Inspection and Audit Rights

     68   

SECTION 5.07.

  

Compliance with Laws; Environmental Reports

     68   

SECTION 5.08.

  

Use of Proceeds

     69   

SECTION 5.09.

  

Further Assurances

     70   

 

ARTICLE VI



  

 

Negative Covenants

 



  



SECTION 6.01.

  

Subsidiary Indebtedness

     71   

SECTION 6.02.

  

Liens

     72   

SECTION 6.03.

  

Fundamental Changes

     75   

SECTION 6.04.

  

Sale and Leaseback Transactions

     76   

SECTION 6.05.

  

Fiscal Year

     76   

SECTION 6.06.

  

Total Leverage Ratio

     76   

SECTION 6.07.

  

Interest Expense Coverage Ratio

     76   

 

2



--------------------------------------------------------------------------------

ARTICLE VII

 

Events of Default

 

ARTICLE VIII

 

The Agents

 

ARTICLE IX

 

Miscellaneous

 

  



  



  



  



  



  



SECTION 9.01.

 

Notices

     82   

SECTION 9.02.

 

Waivers; Amendments

     83   

SECTION 9.03.

 

Expenses; Indemnity; Damage Waiver

     84   

SECTION 9.04.

 

Successors and Assigns

     86   

SECTION 9.05.

 

Survival

     89   

SECTION 9.06.

 

Counterparts; Integration; Effectiveness

     90   

SECTION 9.07.

 

Severability

     90   

SECTION 9.08.

 

Right of Setoff

     90   

SECTION 9.09.

 

Governing Law; Jurisdiction; Consent to Service of Process; Sovereign Immunity

     90   

SECTION 9.10.

 

WAIVER OF JURY TRIAL

     91   

SECTION 9.11.

 

Headings

     91   

SECTION 9.12.

 

Confidentiality

     91   

SECTION 9.13.

 

Patriot Act

     92   

SECTION 9.14.

 

No Fiduciary Relationship

     92   

SECTION 9.15.

 

Release of Guarantees

     92   

SECTION 9.16.

 

Non-Public Information

     93   

 

ARTICLE X

 

Co-Borrower Obligations

 



  



  



SECTION 10.01.

 

Joint and Several Liability

     93   

SECTION 10.02.

 

Obligations Unconditional

     94   

 

ARTICLE XI

 

Subsidiary Guarantors

 



  



  



SECTION 11.01.

 

Designation of Subsidiary Guarantors

     96   

SECTION 11.02.

 

Optional Guarantor Terminations

     97   

 

3



--------------------------------------------------------------------------------

SCHEDULES:

 

        Schedule 1.01A    —      Disclosed Matters Schedule 2.01    —     
Commitments Schedule 3.03    —      Governmental Approvals Schedule 3.04(b)    —
     Certain Developments Schedule 3.12    —      Insurance Schedule 6.01    —
     Existing Indebtedness Schedule 6.02    —      Existing Liens

 

EXHIBITS:

 

        Exhibit A    —      Form of Assignment and Assumption Exhibit B    —
     Form of Guarantee Agreement Exhibit C-1    —      Form of opinion of Davis
Polk & Wardwell LLP – Combined Closing Date Exhibit C-2    —      Form of
opinion of Jones, Walker, Waechter, Poitevant, Carrère & Denègre, L.L.P. –
Combined Closing Date Exhibit D-1    —      Form of opinion of Davis Polk &
Wardwell LLP – MMR Closing Date Exhibit D-2    —      Form of opinion of Jones,
Walker, Waechter, Poitevant, Carrère & Denègre, L.L.P. – MMR Closing Date
Exhibit E-1    —      Form of opinion of Davis Polk & Wardwell LLP – PXP Closing
Date Exhibit E-2    —      Form of opinion of Jones, Walker, Waechter,
Poitevant, Carrère & Denègre, L.L.P. – PXP Closing Date Exhibit F    —      Form
of U.S. Tax Certificate Exhibit G    —      Form of Co-Borrower Joinder

 

4



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT dated as of February 14, 2013 (this “Agreement”), among
FREEPORT-MCMORAN COPPER & GOLD INC., a Delaware corporation, the other Borrower,
if any, party hereto, the Lenders party hereto, JPMORGAN CHASE BANK, N.A.
(“JPMCB”), as Administrative Agent, and BANK OF AMERICA, N.A., as Syndication
Agent.

The Borrowers (such term and each other capitalized term used and not otherwise
defined herein having the meaning assigned to it in Article I) have requested
the Lenders to extend credit in the form of term loans in an aggregate principal
amount of up to $4,000,000,000. The proceeds of Borrowings hereunder will be
used (i) to finance all or a portion of the cash consideration payable by FCX
and/or any Subsidiary in connection with the MMR Acquisition, (ii) to refinance
the MMR Specified Debt, (iii) to finance all or a portion of the cash
consideration payable by FCX and/or any Subsidiary in connection with the PXP
Acquisition, (iv) to refinance the PXP Specified Debt, (v) to pay fees, expenses
and other costs in connection with the MMR Acquisition and the PXP Acquisition
and financings relating thereto and (vi) for general corporate purposes.

The Lenders are willing to extend such credit to the Borrowers on the terms and
subject to the conditions set forth herein. Accordingly, the parties hereto
agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means, collectively, the Administrative Agent and the Syndication
Agent.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in dollars with a maturity of one month plus 1%. For
purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be based
on the rate per annum appearing on the Reuters “LIBOR01” screen displaying
interest rates for dollar deposits in the London interbank market (or on any
successor or substitute screen provided by Reuters, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such screen, as determined by the Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two Business Days
prior to such day for deposits in dollars with a maturity of one month. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.

“Applicable Rate” means, for any day, the applicable rate per annum set forth
below under the caption “ABR Spread”, “Eurodollar Spread” or “Ticking Fee”, as
the case may be, based upon the Credit Ratings by Moody’s and S&P applicable on
such day:

 

LEVEL   1. BBB+ / Baa1 or higher     2. BBB / Baa2     3. BBB- / Baa3     4. BB+
/ Ba1     5. BB/Ba2 or lower   Eurodollar
Spread
(bps per
annum)     ABR
Spread
(bps  per
annum)     Ticking
Fee
(bps  per
annum)     Eurodollar
Spread
(bps per
annum)     ABR
Spread
(bps  per
annum)     Ticking
Fee
(bps  per
annum)     Eurodollar
Spread
(bps per
annum)     ABR
Spread
(bps  per
annum)     Ticking
Fee
(bps  per
annum)     Eurodollar
Spread
(bps per
annum)     ABR
Spread
(bps  per
annum)     Ticking
Fee
(bps  per
annum)     Eurodollar
Spread
(bps per
annum)     ABR
Spread
(bps  per
annum)     Ticking
Fee
(bps  per
annum)     125.0        25.0        15.0        150.0        50.0        20.0   
    175.0        75.0        25.0        200.0        100.0        35.0       
225.0        125.0        45.0   

For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a Credit Rating (other than by reason of the circumstances referred to in
the last sentence of this definition), then FCX and the Lenders shall negotiate
in good faith to agree upon another rating agency to be substituted by an
amendment to this Agreement for the rating agency which shall not have a Credit
Rating in effect, and pending the effectiveness of such amendment, the
Applicable Rate shall be determined by reference to the available Credit Rating;
(b) if the Credit Ratings established or deemed to have been established by
Moody’s and S&P shall fall within different Levels, the Applicable Rate shall be
based on the higher of the two Credit Ratings unless one of the two Credit
Ratings is two or

 

2



--------------------------------------------------------------------------------

more Levels lower than the other, in which case the Applicable Rate shall be
determined by reference to the Level next below that of the higher of the two
Credit Ratings; and (c) if the Credit Rating established or deemed to have been
established by Moody’s and S&P shall be changed (other than as a result of a
change in the rating system of Moody’s or S&P), such change shall be effective
as of the date on which it is first announced by the applicable rating agency.
Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the rating system of Moody’s or
S&P shall change, or if either such rating agency shall cease to be in the
business of rating corporate debt obligations, FCX and the Lenders shall
negotiate in good faith to amend the definition of “Applicable Rate” to reflect
such changed rating system or the unavailability of ratings from such rating
agency and, pending the effectiveness of any such amendment, the Applicable Rate
shall be determined by reference to the Credit Rating most recently in effect
prior to such change or cessation.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A attached hereto or any other form approved by the Administrative
Agent.

“Attributable Debt” means, on any date, in respect of any lease of FCX or any
Subsidiary entered into as part of a Project Financing or a sale and leaseback
transaction subject to Section 6.04, (a) if such lease is a Capital Lease
Obligation, the capitalized amount thereof that would appear on a balance sheet
of such Person prepared as of such date in accordance with GAAP and (b) if such
lease is not a Capital Lease Obligation, the capitalized amount of the remaining
lease payments under such lease that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease Obligation.

“Attributable Debt Payments” means, for FCX and the Subsidiaries for any period,
all payments made during such period in respect of Attributable Debt.

“Available Domestic Cash” means, as of any date, the aggregate amount of cash
and Permitted Investments held on such date by FCX or any Subsidiary that is
incorporated or organized under the laws of the United States of America, any
State thereof or the District of Columbia or any Subsidiary Guarantor, other
than cash and Permitted Investments (a) held in accounts outside the United
States of America or (b) subject to any Lien securing Indebtedness or other
obligations.

“Available Foreign Cash” means, as of any date, the aggregate amount of cash and
Permitted Investments held in accounts outside the United States on such date by
any Subsidiaries that are incorporated or organized under the laws of foreign
jurisdictions (i.e., jurisdictions other than the United States of America, any
State thereof or the District of Columbia), other than cash and Permitted
Investments subject to any Lien securing Indebtedness or other obligations.

 

3



--------------------------------------------------------------------------------

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means (a) (i) prior to the PXP Closing Date or the Combined Closing
Date, as applicable, and (ii) following the Co-Borrower Resignation Date, if
applicable, FCX, and (b) upon the PXP Closing Date or the Combined Closing Date,
as applicable, until the Co-Borrower Resignation Date, if applicable, each of
FCX and PXP (together, the “Borrowers”).

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof) of Equity Interests representing more than 50% of the aggregate
ordinary voting power

 

4



--------------------------------------------------------------------------------

represented by the issued and outstanding Equity Interests in FCX;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of FCX by Persons who were not (i) members of the board of
directors of FCX on the Effective Date or (ii) appointed as, or nominated for
election as, directors by a majority of directors referred to in clause
(i) above or approved pursuant to this clause (ii); or (c) the occurrence of any
“Change of Control” or “Change in Control” as defined in any indenture or other
governing agreement relating to any Material Indebtedness of FCX.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender with any request, guideline or directive (whether
or not having the force of law) of any Governmental Authority made or issued
after the date of this Agreement; provided however, that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements or
directives thereunder, issued in connection therewith or in implementation
thereof, and (ii) all requests, rules, guidelines, requirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a Change in Law, regardless of the date enacted,
adopted, issued or implemented.

“Closing Date” means each of the Combined Closing Date, the MMR Closing Date and
the PXP Closing Date.

“Closing Date Total Debt” means the sum, as of the applicable Closing Date and
after giving effect to the Transactions to occur on such Closing Date and the
incurrence and repayment of any Indebtedness of FCX and its Subsidiaries
(including, if acquired on such Closing Date, MMR and its subsidiaries and/or
PXP and its subsidiaries) on such date, of (a) the aggregate principal amount of
Funded Debt of FCX and the Subsidiaries outstanding as of such date, in the
amount that would be reflected as a liability on a balance sheet prepared as of
such date on a consolidated basis in accordance with GAAP, provided, however,
that for the avoidance of doubt, Funded Debt shall exclude fair value
adjustments under the acquisition method to book balances of Indebtedness, plus
(b), without duplication of amounts included in clause (a), the aggregate amount
of Attributable Debt of FCX and the Subsidiaries outstanding as of such date,
minus (c) the sum of (i) the aggregate amount of Available Domestic Cash on such
date plus (ii) 50% of the aggregate amount of Available Foreign Cash on such
date.

“Co-Borrower Resignation” has the meaning assigned to such term in
Section 10.02(g).

“Co-Borrower Resignation Date” has the meaning assigned to such term in
Section 10.02(g).

 

5



--------------------------------------------------------------------------------

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Combined Closing Date” means the date, if any, on which the MMR Acquisition and
the PXP Acquisition are consummated and the Borrowing of the Loans hereunder
takes place.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans on a Closing Date pursuant to Section 2.01, as such commitment may
be reduced from time to time pursuant to Section 2.06. The initial amount of
each Lender’s Commitment is set forth on Schedule 2.01. The initial aggregate
amount of all of the Lenders’ Commitments is $4,000,000,000.

“Confidential Information Materials” means the confidential information
materials dated December 2012 relating to the Borrowers and the Transactions.

“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum, without duplication, of (i) the interest expense (including imputed
interest expense in respect of Capital Lease Obligations, but excluding, to the
extent included as interest expense under GAAP, (A) accretion of the fair values
of environmental remediation obligations that were previously determined on a
discounted basis under the “acquisition method” of accounting and (B) accrual of
amounts which have been reserved to fund future or contingent tax liabilities)
of FCX and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP, (ii) any interest or other financing
costs becoming payable during such period in respect of Indebtedness of FCX or
its consolidated Subsidiaries to the extent such interest or other financing
costs shall have been capitalized rather than included in consolidated interest
expense for such period in accordance with GAAP and (iii) any cash payments made
during such period in respect of obligations referred to in clause (b)(ii) below
that were amortized or accrued in a previous period, minus (b) to the extent
included in such consolidated interest expense for such period, the sum of
(i) noncash amounts attributable to amortization or write-off of capitalized
interest or other financing costs paid in a previous period, (ii) noncash
amounts attributable to amortization of fair value adjustments of Indebtedness
recorded under the “acquisition method” of accounting and (iii) noncash amounts
attributable to amortization of debt discounts or accrued interest payable in
kind for such period; provided that for the purposes of calculating Consolidated
Cash Interest Expense for any Reference Period, if during such Reference Period
(or, in the case of pro forma calculations, during the period from the last day
of such Reference Period to and including the date as of which such calculation
is made) FCX or any Subsidiary shall have made a Material Disposition or
Material Acquisition, Consolidated Cash Interest Expense for such Reference
Period shall be calculated after giving pro forma effect thereto as if such
Material Disposition or Material Acquisition (and any incurrence or repayment of
Indebtedness in connection therewith) occurred on the first day of such
Reference Period (with the Reference Period for the purposes of pro forma
calculations being the most recent period of four consecutive fiscal quarters
for which the relevant financial information is available and the interest rate
with respect to any Indebtedness that bears a floating rate of interest and that
is being given pro forma

 

6



--------------------------------------------------------------------------------

effect being calculated as if the rate in effect on the date of determination
had been the applicable rate for the entire period (taking into account any
Hedging Agreement applicable to such Indebtedness if such Hedging Agreement has
a remaining term of at least twelve months)).

“Consolidated EBITDAX” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense and
Attributable Debt Payments for such period, (ii) consolidated income tax expense
for such period, (iii) all amounts attributable to depreciation, depletion and
amortization for such period, (iv) oil and gas exploration costs for such
period, (v) any extraordinary charges or significant nonrecurring non-cash
charges or non-cash charges resulting from requirements to mark-to-market
derivative obligations (including commodity-linked securities) for such period
(provided that any cash payment made with respect to any such non-cash charge
shall be subtracted in computing Consolidated EBITDAX for the period in which
such cash payment is made), (vi) any impairment charges or asset write offs or
amortization related to intangible assets and long-lived assets pursuant to GAAP
(including pursuant to FASB ASC Topics 350, 360 or 805 and Rule 4-10(c)(3) of
Regulation S-X under the Securities Act), (vii) restructuring charges and
reserves, (viii) fees and expenses in respect of consummated or proposed
acquisitions, dispositions or financings, (ix) any acquisition accounting
adjustments and any step-ups with respect to re-valuing assets and liabilities
in connection with any acquisition or investment consummated after the Effective
Date (including any increase in amortization, depletion or depreciation,
increase in cost of goods sold attributable to metal inventories or any one-time
non-cash charges), (x) other non-cash charges, including non-cash charges
attributable to stock options and other stock-based compensation, (xi) any costs
or expenses incurred by FCX or a Subsidiary pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement or any stock subscription or stockholders agreement, to the extent
that such costs or expenses are funded with cash proceeds contributed to the
capital of FCX or net cash proceeds from the issuance of Equity Interests of
FCX, (xii) charges attributable to liability or casualty events or business
interruption, to the extent covered (or reasonably expected to be covered) by
insurance and (xiii) payments made in respect of obligations of the types
included in clause (j) of the definition of Indebtedness; minus (b) without
duplication and to the extent included in determining such Consolidated Net
Income, the sum of (i) the amount of deferred revenues that are amortized during
such period and are attributable to reserves that are subject to Volumetric
Production Payments, (ii) amounts recorded in accordance with GAAP as repayments
of principal and interest pursuant to Dollar-Denominated Production Payments and
(iii) any extraordinary gains or non-cash gains for such period; and plus or
minus, as applicable, (c) without duplication and to the extent deducted or
included, as the case may be, in determining such Consolidated Net Income
(i) any effect of gains or losses (less all fees and expenses relating thereto)
attributable to asset dispositions other than in the ordinary course of
business, as determined in good faith by FCX, (ii) any net gains or losses from
early extinguishment of Indebtedness or hedging obligations or other derivative
instruments, including any write-off of deferred financing costs, (iii) any net
non-cash gain or loss resulting from currency translation gains or losses
related to currency re-measurements of Indebtedness, (iv) the cumulative

 

7



--------------------------------------------------------------------------------

effect of a change in accounting principles and (v) any net income or loss from
discontinued operations and any net gain or loss on disposal of discontinued
operations, all determined on a consolidated basis in accordance with GAAP.

For the purposes of calculating Consolidated EBITDAX for any period of four
consecutive fiscal quarters (each, a “Reference Period”), if during such
Reference Period (or, in the case of pro forma calculations, during the period
from the last day of such Reference Period to and including the date as of which
such calculation is made) FCX or any Subsidiary shall have made a Material
Disposition or Material Acquisition, Consolidated EBITDAX for such Reference
Period shall be calculated after giving pro forma effect thereto as if such
Material Disposition or Material Acquisition (and any incurrence or repayment of
Indebtedness in connection therewith) occurred on the first day of such
Reference Period (with the Reference Period for the purposes of pro forma
calculations being the most recent period of four consecutive fiscal quarters
for which the relevant financial information is available), which may, in the
case of a Material Acquisition, reflect pro forma adjustments for cost savings
that are reasonably expected to be realized within 365 days following such
Material Acquisition, to the extent that such cost savings would be permitted to
be reflected in pro forma financial statements prepared in accordance with
Article 11 of Regulation S-X under the Securities Act. As used in this
definition, “Material Acquisition” means any acquisition of property or series
of related acquisitions of property that (a) constitutes assets comprising all
or substantially all of an operating unit of a business or constitutes common
stock of any Person and (b) involves consideration in excess of $200,000,000;
and “Material Disposition” means any sale, transfer or other disposition of
property or series of related sales, transfers or other dispositions of property
that (i) involves assets comprising all or substantially all of an operating
unit of a business or involves common stock of any Person owned by FCX and the
Subsidiaries and (ii) yields gross proceeds to FCX or any Subsidiary in excess
of $200,000,000.

“Consolidated Net Income” means, for any period, the net income or loss of FCX
and the Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded the income or loss
of any Person accrued prior to the date it becomes a Subsidiary or is merged
into or consolidated with FCX or any Subsidiary or the date that such Person’s
assets are acquired by FCX or any Subsidiary. Notwithstanding anything to the
contrary contained herein, Consolidated Net Income shall be (a) computed without
deduction for non-controlling interests and (b) subject to the final paragraph
of the definition of “Consolidated EBITDAX”.

“Consolidated Total Assets” means, at any time, the total assets of FCX and the
Subsidiaries, as set forth in the most recent consolidated balance sheet of FCX
and the Subsidiaries delivered pursuant to Section 5.01 (or prior to any such
delivery, the balance sheet referred to in Section 3.04(a)) on or prior to such
date of determination, determined on a consolidated basis in accordance with
GAAP.

“Consolidation” has the meaning assigned to such term in Section 6.03(a).

 

8



--------------------------------------------------------------------------------

“Contract of Work” means the Contract of Work made December 30, 1991, between
the Ministry of Mines of the Government of the Republic of Indonesia, acting for
and on behalf of the Government of the Republic of Indonesia, and PTFI, together
with any amendments and extensions thereto and any related implementation
agreement or Memorandum of Understanding with such Ministry of Mines acting on
behalf of the Government of the Republic of Indonesia, after giving effect to
the PT-Rio Tinto Indonesia COW Assignment.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent and each Lender.

“Credit Rating” means a rating assigned by S&P or Moody’s, or another rating
agency to be substituted by an amendment to this Agreement, to the Index Debt.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 1.01A.

“Disqualified Stock” means, with respect to any Person, any Equity Interests of
such Person that, by its terms (or by the terms of any security or other Equity
Interests into which it is convertible or for which it is redeemable or
exchangeable either mandatorily or at the option of the holder thereof), or upon
the happening of any event or condition (a) matures or is mandatorily redeemable
(other than solely for Qualified Stock and cash in lieu of fractional shares of
Qualified Stock), pursuant to a sinking fund obligation or otherwise (except as
a result of a change of control or asset sale to the extent the terms of such
Equity Interests provide that such Equity Interests shall not be required to be
repurchased or redeemed until the repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
have occurred or such repurchase or redemption is otherwise permitted by this
Agreement (including as a result of a waiver hereunder)), (b) is redeemable at
the option of the holder thereof (other than solely for Qualified Stock and cash
in lieu of fractional shares of Qualified Stock), in whole or in part, or (c) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Stock, in each case, prior to the
date that is 91 days after the Maturity Date; provided, however, that only the
portion of the Equity Interests that so mature or are mandatorily redeemable,
are so convertible or exchangeable or are so redeemable at the option of the
holder thereof prior to such date shall be deemed to be Disqualified Stock;
provided further, however, that if any Equity Interests are issued to any
employee, or to any plan for the benefit of employees, of FCX or its
Subsidiaries or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Stock solely

 

9



--------------------------------------------------------------------------------

because they may be required to be repurchased by FCX or a Subsidiary in order
to satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability.

“Dollar-Denominated Production Payments” means production payment obligations
recorded as liabilities in accordance with GAAP, together with all undertakings
and obligations in connection therewith.

“dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, or to the
management, release or threatened release of or exposure to any Hazardous
Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation or
reclamation, fines, penalties or indemnities), of FCX or any Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with either Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure by any Plan
to meet the minimum funding standards (as defined in Section 412 of the Code or
Section 302 of ERISA applicable to such Plan, in each instance), whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan;

 

10



--------------------------------------------------------------------------------

(d) the incurrence by either Borrower or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by either Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
either Borrower or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by either Borrower or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from either Borrower or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the United States Securities Exchange Act of 1934.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Administrative Agent or any Lender or required to be withheld or deducted
from any payment to the Administrative Agent or any Lender under any Loan
Document: (a) income or franchise Taxes imposed on (or measured by) the net
income of such Lender or the Administrative Agent by the United States of
America or by the jurisdiction under the laws of which such Lender or the
Administrative Agent is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits Taxes imposed by the United States of America or
any similar Taxes imposed by any other jurisdiction described in clause (a)
above, (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by FCX under Section 2.17(b)), (i) any U.S. Federal withholding Taxes
imposed on amounts payable to or for the account of such Foreign Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date such Foreign Lender becomes a party to this Agreement (or
designates a new lending office), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, immediately before designation of a new
lending office (or assignment), to receive additional amounts from any Loan
Party with respect to any such Taxes pursuant to Section 2.15 and (ii) Taxes
attributable to such Foreign Lender’s failure to comply with Section 2.15(f) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

“Existing Revolving Credit Agreement” means the Credit Agreement dated as of
March 30, 2011, among FCX, PTFI, the lenders party thereto, the issuing banks
party thereto, JPMCB, as administrative agent, and Bank of America, N.A., as
syndication agent, and shall include any incremental revolving credit facilities
incorporated under such credit agreement pursuant to an amendment thereto.

 

11



--------------------------------------------------------------------------------

“External Environmental Report” has the meaning assigned to such term in
Section 5.07(c).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b) of the Code.

“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended.

“FCX” means Freeport-McMoRan Copper & Gold Inc., a Delaware corporation, and
following any merger or consolidation permitted under Section 6.03 to which FCX
is a party and is not the surviving Person, such surviving Person.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Final Closing Date” has the meaning assigned to such term in
Section 9.04(b)(i)(B).

“Financial Covenants” means the covenants set forth in Sections 6.06 and 6.07.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the designated Person.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which either Borrower is located. For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction. If a
Borrower is located in more than one jurisdiction, a Lender’s status as a
Foreign Lender shall be tested separately with respect to each jurisdiction.

“Funded Debt” of any Person means Indebtedness of such Person of the types
referred to in clauses (a), (b), (c), (d), (e), (h), (j) and (k) of definition
thereof and all Indebtedness of the types referred to in clauses (f), (g) and
(i) of such definition relating to Indebtedness of others of the types referred
to in such clauses (a), (b), (c), (d), (e), (h), (j) and (k).

 

12



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof in each case for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (b) to purchase or lease property, securities or services for
the purpose of assuring the owner of such Indebtedness or other obligation of
the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

“Guarantee Agreement” means a Guarantee Agreement substantially in the form of
Exhibit B hereto or, if reasonably requested by the Administrative Agent, a
guarantee agreement governed by the laws of the jurisdiction of the Subsidiary
Guarantor and otherwise reasonably satisfactory to the Administrative Agent in
form and substance.

“Guarantee Requirement” means at any time that (a) each Required Subsidiary
Guarantor shall have executed and delivered to the Administrative Agent a
counterpart of the Guarantee Agreement (or a supplement thereto) and (b) the
Administrative Agent shall have received documents and opinions equivalent to
those delivered under Section 4.02(a) and (b) with respect to such Required
Subsidiary Guarantor.

“Guarantor Designation” has the meaning assigned to such term in Section 11.01.

“Guarantor Designation Date” has the meaning assigned to such term in
Section 11.01.

“Guarantor Termination” has the meaning assigned to such term in Section 11.02.

 

13



--------------------------------------------------------------------------------

“Guarantor Termination Date” has the meaning assigned to such term in
Section 11.02.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum, petroleum distillates or petroleum by-products, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other hazardous or toxic substances or wastes of any
nature, including mine-tailings, regulated pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” means oil, natural gas, casing head gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all constituents, elements or compounds thereof and products refined or
processed therefrom.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all Disqualified Stock of
such Person, (d) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding trade accounts payable and other accrued expenses
incurred in the ordinary course of business and deferred compensation), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
(including reimbursement obligations to the issuer) in respect of letters of
credit and letters of guaranty, which support or secure Indebtedness, (j) all
obligations in respect of any Metalstream Transaction, all obligations in
respect of any Receivables Facility and all other obligations in respect of
prepaid production arrangements, prepaid forward sale arrangements or derivative
contracts in respect of which such Person receives upfront payments in
consideration of an obligation to deliver product or commodities (or make cash
payments based on the value of product or commodities) at a future time and
(k) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances; provided, however, that, for the avoidance of doubt,
Indebtedness shall not include

 

14



--------------------------------------------------------------------------------

(i) any series of preferred stock (other than Disqualified Stock),
(ii) obligations under Hedging Agreements, (iii) obligations under any agreement
for the purchase of carbon emission and other similar credits and (iv) any
indebtedness that has been defeased in accordance with GAAP or defeased pursuant
to the deposit of cash or cash equivalents (to the extent of the amount
sufficient to satisfy all such indebtedness obligations at maturity or
redemption, as applicable, and all payments of interest and premium, if any) in
a trust or account created or pledged for the sole benefit of the holders of
such indebtedness. The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. For purposes of determinations hereunder, the amount of

(A) any Receivables Facility shall be deemed at any time to be (1) the aggregate
principal or stated amount of the Indebtedness, fractional undivided interests
(which stated amount may be described as a “net investment” or similar term
reflecting the amount invested in such undivided interest) or other securities
incurred or issued pursuant to such Receivables Facility, in each case
outstanding at such time, or (2) in the case of any Receivables Facility in
respect of which no such Indebtedness, fractional undivided interests or
securities are incurred or issued, the cash purchase price paid by the buyer in
connection with its purchase of Receivables less the amount of collections
received in respect of such Receivables and paid to such buyer, excluding any
amounts applied to purchase fees or discount or in the nature of interest; and

(B) any other transaction of any Person included under clause (j) above, at any
time, (1) the amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP or (2) if such amount would not
appear on such balance sheet, the amount that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such transaction
were accounted for as a transaction that would appear on such balance sheet or
(3) if such amount cannot be determined under clause (1) or (2), the amount
reasonably agreed by FCX and the Administrative Agent.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) Other Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of FCX that is not guaranteed by any other Person or subject to any other credit
enhancement, other than unsecured Guarantees by Subsidiaries that guarantee (or
are co-borrowers with respect to) the obligations of FCX under this Agreement.

“Initial Closing Date” means the first to occur of the Combined Closing Date,
the MMR Closing Date and the PXP Closing Date.

 

15



--------------------------------------------------------------------------------

“Interest Election Request” means a request by either Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or, to the
extent made available by all the applicable Lenders, nine or twelve months
thereafter, as either Borrower may elect; provided that (a) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period and (c) the initial Interest Period in respect of
any Eurodollar Borrowing made on a Closing Date shall commence on such Closing
Date and end, at the option of the Borrower, on (i) the last business day of the
calendar month in which such Eurodollar Borrowing is made or (ii) the last
Business Day of the March, June, September or December following such Closing
Date, whichever first occurs. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

“IRS” means the United States Internal Revenue Service.

“JPMCB” has the meaning assigned to such term in the preamble to this Agreement.

“JPMS” means J.P. Morgan Securities LLC.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a lender hereunder pursuant to an Assignment and Assumption,
other than any person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Reuters “LIBOR01” screen displaying interest
rates for dollar deposits in the London interbank market (or on any successor or
substitute page on such screen) at approximately 11:00 a.m., London time, two
Business Days prior

 

16



--------------------------------------------------------------------------------

to the commencement of such Interest Period, as the rate for dollar deposits in
the London interbank market with a maturity comparable to such Interest Period.
In the event that such rate does not appear on such screen (or on any successor
or substitute page on such screen or otherwise on such screen), the “LIBO Rate”
with respect to such Eurodollar Borrowing for such Interest Period shall be
determined by reference to such other comparable publicly available service for
displaying interest rates applicable to dollar deposits in the London interbank
market as may be selected by the Administrative Agent or, in the absence of such
availability, by reference to the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Documents” means this Agreement and any Guarantee Agreement.

“Loan Parties” means each Borrower and each Subsidiary Guarantor.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Material Acquisition” has the meaning set forth in the definition of
“Consolidated EBITDAX”.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of FCX and its Subsidiaries, taken as a whole,
(b) the ability of any Loan Party to perform its obligations under any Loan
Document or (c) the rights of or benefits available to the Lenders under the
Loan Documents.

“Material Company” has the meaning assigned to such term in clause (g) of
Article VII.

“Material Disposition” has the meaning set forth in the definition of
“Consolidated EBITDAX”.

“Material Indebtedness” means Indebtedness, Project Financings or obligations in
respect of one or more Hedging Agreements, of FCX and/or any Subsidiary in an
aggregate principal amount or amount of Attributable Debt exceeding
$175,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of FCX or any Subsidiary in respect of any Hedging
Agreement at any time shall be the aggregate amount (giving effect to any
netting agreements) that FCX or such Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time.

 

17



--------------------------------------------------------------------------------

“Maturity Date” means the date that is five years after the Initial Closing
Date.

“Memorandum of Understanding” means the Memorandum of Understanding dated as of
December 27, 1991, between the Ministry of Mines and Energy of the Government of
the Republic of Indonesia, and PTFI.

“Metalstream Transaction” means a transaction in which FCX or any Subsidiary
incurs obligations in respect of prepaid production arrangements, prepaid
forward sale arrangements or derivative contracts in respect of which FCX or any
such Subsidiary receives upfront payments in consideration of an obligation to
deliver gold, copper or any other metal mined by FCX and its Subsidiaries (each,
a “Qualified Metal”) (or make cash payments based on the value of any Qualified
Metal) at a future time. For the avoidance of doubt, a Metalstream Transaction
shall for all purposes hereof constitute Funded Debt.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“MMR” means McMoRan Exploration Co., a Delaware corporation.

“MMR Acquisition” means the acquisition by FCX of all the outstanding Equity
Interests of MMR pursuant to the MMR Acquisition Agreement.

“MMR Acquisition Agreement” means the Agreement and Plan of Merger dated as of
December 5, 2012, among FCX, MMR and INAVN Corp.

“MMR Bridge Facility” means, if such agreement is entered into, the 364-day term
loan agreement to be dated on or prior to the MMR Closing Date among FCX, the
lenders party thereto, JPMCB, as administrative agent, and Bank of America,
N.A., as syndication agent, relating to the MMR Acquisition and providing for
commitments of such lenders to fund bridge term loans in an amount up to
$1,447,000,000.

“MMR Closing Date” means, if the Combined Closing Date does not occur, the date
on which the MMR Acquisition is consummated and a related Borrowing of Loans
hereunder takes place.

“MMR Credit Agreement” means that certain Credit Agreement dated as of June 30,
2011 among MMR (as guarantor), McMoRan Oil & Gas, LLC, a Delaware limited
liability company (as borrower), each of the lenders from time to time party
thereto and JPMorgan Chase Bank, N.A. (as administrative agent), as amended by
the First Amendment to Credit Agreement dated as of July 25, 2012, the Second
Amendment to Credit Agreement dated as of December 28, 2012 and the Third
Amendment to Credit Agreement dated as of February 4, 2013.

“MMR Material Adverse Effect” means an event, state of facts, circumstance,
change, effect, development, occurrence or combination of the foregoing that has
had, or would reasonably be expected to have, a material adverse effect on
(A) the ability of MMR to consummate the MMR Acquisition and the other
transactions

 

18



--------------------------------------------------------------------------------

contemplated by the MMR Acquisition Agreement or (B) the business, condition
(financial or otherwise) or results of operations of MMR and its Subsidiaries
(each occurrence of the term “Subsidiaries” in this definition is as defined in
the MMR Acquisition Agreement), taken as a whole, other than any event,
circumstance, change, effect, development or occurrence resulting from or
arising out of: (1) changes in Law (each occurrence of the term “Law” in this
definition is as defined in the MMR Acquisition Agreement) or GAAP (or
authoritative interpretations thereof), (2) changes in general economic,
financial or other capital market conditions (including prevailing interest
rates) or political or regulatory conditions, (3) any changes or developments
generally in the industries or markets in which MMR or any of its Subsidiaries
conducts its business, (4) any natural disaster or act of God (including storms
and hurricanes), (5) any act of terrorism or outbreak or escalation of
hostilities or armed conflict, (6) the announcement or the existence of,
compliance with or performance under, the MMR Acquisition Agreement or the
transactions contemplated thereby, including (i) the identity of the acquirer,
(ii) any delays or cancellations of orders, Contracts (as defined in the MMR
Acquisition Agreement) or payments for MMR’s products or services, (iii) any
loss of customers or suppliers or changes in such relationships or (iv) any loss
of employees or labor dispute or employee strikes, slowdowns, job actions or
work stoppages or labor union activities, (7) changes in the share price or
trading volume of MMR Common Stock (as defined in the MMR Acquisition Agreement)
(it being understood that the facts or occurrences giving rise to or
contributing to such change may be deemed to constitute, and be taken into
account in determining whether there has been or would be reasonably likely to
be a MMR Material Adverse Effect), (8) any failure, in and of itself, by MMR to
meet any internal or published projections or forecasts in respect of revenues,
earnings or other financial or operating metrics (it being understood that the
facts or occurrences giving rise to or contributing to such failure may be
deemed to constitute, and be taken into account in determining whether there has
been or would be reasonably likely to be a MMR Material Adverse Effect), (9) any
taking of any action consented to by, or at the request of, FCX or Merger Sub
(as defined in the MMR Acquisition Agreement), (10) changes in the prices of
Hydrocarbons (as defined in the MMR Acquisition Agreement), (11) any results in
well performance that do not result from the gross negligence of MMR or any of
its Subsidiaries, (12) changes in conditions or developments generally
applicable to the oil and gas industry in any area or areas where the Oil and
Gas Interests (as defined in the MMR Acquisition Agreement) and its Subsidiaries
are located and (13) changes in applicable Laws or interpretations thereof by
any Governmental Authority (as defined in the MMR Acquisition Agreement),
including any changes in the deductibility of drilling completion or operating
costs or other taxes; except, with respect to clauses (1) through (5), (12) and
(13), to the extent having a material disproportionate effect on MMR and its
Subsidiaries, taken as a whole, relative to other similarly situated companies
in the industries in which MMR and its Subsidiaries operate; provided, for the
avoidance of doubt, notwithstanding anything to the contrary above, any blowout,
spill, explosion or similar occurrence with respect to any well, pipeline or
equipment operated by MMR may be taken into account in determining whether there
has been a MMR Material Adverse Effect.

“MMR Senior Notes” means the 11.875% Senior Notes issued by MMR, pursuant to an
Indenture dated as of November 14, 2007.

 

19



--------------------------------------------------------------------------------

“MMR Specified Debt” means any Indebtedness of MMR or any of its subsidiaries
that becomes due or otherwise in default upon consummation of the MMR
Acquisition, including the Indebtedness under the MMR Credit Agreement.

“MMR Termination Date” means the earliest to occur of (a) September 5, 2013,
(b) the date on which the MMR Acquisition is consummated and (c) the date on
which the MMR Acquisition Agreement is terminated prior to the consummation of
the MMR Acquisition.

“MMR Transactions” means (a) the execution and delivery by FCX and each
Subsidiary Guarantor of the Loan Documents to which it is to be a party and the
Borrowings hereunder on the MMR Closing Date (or the Combined Closing Date, if
such date occurs), (b) the issuance and sale of the Senior Notes (if any),
(c) the entry into, and borrowings by FCX on the MMR Closing Date (or the
Combined Closing Date, if such date occurs) of bridge term loans under, the MMR
Bridge Facility, if any, (d) the consummation of the MMR Acquisition, (e) the
repayment of the MMR Specified Debt and (f) the payment of fees and expenses
relating to the foregoing transactions.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“New Revolving Credit Facility” means any revolving credit facility, including a
revolving credit facility entered into or becoming effective as of the Combined
Closing Date or the PXP Closing Date, as applicable, that refinances and
replaces the Existing Revolving Credit Agreement and the revolving credit
facilities thereunder, including any such revolving credit facility in a greater
aggregate amount than the commitments under the Existing Revolving Credit
Agreement.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Obligations” means the obligations of each of the Borrowers hereunder and of
the Borrowers and the other Loan Parties under the other Loan Documents,
including, (a) the due and punctual payment by the Borrowers of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, and (ii) all other monetary obligations of the Borrowers under
this Agreement or any other Loan Document, including in respect of fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including any monetary obligations incurred during the pendency of
any bankruptcy, insolvency, receivership or similar proceeding, regardless of
whether allowed or allowable in such proceeding), (b) the due and punctual
performance of all other obligations of the Borrowers under or pursuant to this
Agreement and each other Loan Document and (c) the due and punctual payment and
performance of all of the

 

20



--------------------------------------------------------------------------------

obligations of each other Loan Party under or pursuant to each of the other Loan
Documents.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Oil and Gas Business” means (a) the acquisition, exploration, development,
operation and disposition of interests in oil, natural gas and other hydrocarbon
properties; (b) the gathering, marketing, treating, processing (but not
refining), storage, selling and transporting of any production from those
interests; and (c) any activity necessary, appropriate, incidental or reasonably
related to the activities described above.

“Oil and Gas Properties” means (a) Hydrocarbon Interests, including with respect
to undeveloped Oil and Gas Properties, depths below which any proved reserves
are then attributable; (b) the properties now or hereafter pooled or unitized
with Hydrocarbon Interests; (c) all presently existing or future unitization,
pooling agreements and declarations of pooled units and the units created
thereby (including all units created under orders, regulations and rules of any
Governmental Authority) which may affect all or any portion of the Hydrocarbon
Interests; (d) all operating agreements, contracts and other agreements,
including production sharing contracts and agreements, which relate to any of
the Hydrocarbon Interests or the production, sale, purchase, exchange or
processing of Hydrocarbons from or attributable to such Hydrocarbon Interests;
(e) all Hydrocarbons in and under and which may be produced and saved or
attributable to the Hydrocarbon Interests, including all oil in tanks, and all
rents, issues, profits, proceeds, products, revenues and other incomes from or
attributable to the Hydrocarbon Interests; (f) all tenements, hereditaments,
appurtenances and properties in any manner appertaining, belonging, affixed or
incidental to the Hydrocarbon Interests and (g) all properties, rights, titles,
interests and estates described or referred to above, including any and all
property, real or personal, now owned or hereinafter acquired and situated upon,
used, held for use or useful in connection with the operating, working or
development of any of such Hydrocarbon Interests or property (excluding drilling
rigs, automotive equipment, rental equipment or other personal property which
may be on such premises for the purpose of drilling a well or for other similar
temporary uses) and including any and all oil wells, gas wells, injection wells
or other wells, buildings, structures, fuel separators, liquid extraction
plants, plant compressors, pumps, pumping units, field gathering systems, tanks
and tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing.

“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws, (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement, and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation

 

21



--------------------------------------------------------------------------------

or organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Lender or the Administrative
Agent, Taxes imposed as a result of a present or former connection between such
Lender or the Administrative Agent and the jurisdiction imposing such Taxes
(other than a connection arising from such Lender or the Administrative Agent
having executed, delivered, enforced, become a party to, performed its
obligation under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan Document).

“Other Senior Debt” means unsecured, unsubordinated capital market Indebtedness
of FCX ranking on a pari passu basis with the obligations of FCX hereunder that
is issued in a registered public offering or a private placement transaction
(including pursuant to Rule 144A under the Securities Act).

“Other Taxes” means any and all present or future recording, stamp, court,
documentary, excise, filing, transfer, sales, property or similar Taxes, arising
from any payment made under, from the execution, delivery, performance,
enforcement or registration of, or from the registration, receipt or perfection
of a security interest under, or otherwise with respect to, any Loan Document,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment under Section 2.17(b)).

“parent” has the meaning assigned thereto in the definition of “subsidiary”.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Participation Agreement” means the Participation Agreement dated October 11,
1996, between PTFI and PT-Rio Tinto Indonesia, as amended by the First Amendment
dated April 30, 1999, and as further amended from time to time.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

 

22



--------------------------------------------------------------------------------

(a) Liens for Taxes not at the time delinquent or which are being contested in
compliance with Section 5.04 or secure amounts that are not material to the
value of the properties to which such Liens attach (it being understood that for
purposes of this paragraph (a), all real properties that consist of multiple
parcels but constitute a single asset (i.e., individual project sites consisting
of multiple distinct parcels of real property) shall be deemed to be a single
real property);

(b) Liens imposed by law, including landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than 30 days or are being contested in compliance with
Section 5.04 or secure amounts that are not material to the value of the
properties to which such Liens attach (it being understood that for purposes of
this paragraph (b), all real properties that consist of multiple parcels but
constitute a single asset (i.e., individual project sites consisting of multiple
distinct parcels of real property) shall be deemed to be a single real
property);

(c) pledges, deposits or Liens under workmen’s compensation laws, unemployment
insurance laws, social security laws or similar legislation, or insurance
related obligations (including pledges or deposits securing liability to
insurance carriers under insurance or self-insurance arrangements), or in
connection with bids, tenders, contracts (other than for borrowed money) or
leases, or to secure utilities, licenses, public, regulatory or statutory
obligations, or to secure surety, indemnity, judgment, appeal or performance
bonds, guarantees of government contracts (or other similar bonds, instruments
or obligations), or as security for contested taxes or import or customs duties
or for the payment of rent, or other obligations of like nature, in each case
incurred in the ordinary course of business;

(d) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII;

(e) Liens in favor of issuers of surety, performance or other bonds, guarantees
or letters of credit or bankers’ acceptances (not issued to support Indebtedness
or Attributable Debt) issued pursuant to the request of and for the account of
FCX or any Subsidiary in the ordinary course of its business;

(f) encumbrances, ground leases, easements (including reciprocal easement
agreements), survey exceptions, or reservations of, or rights of others for,
licenses, rights of way, sewers, canals, ditches, water rights, highways, roads,
railroads, fences, oil and gas leases, electric lines, data communications, and
telephone lines and other similar purposes, or zoning, building codes or other
restrictions (including minor defects or irregularities in title and similar
encumbrances) as to the use of the real properties or Liens incidental to the
conduct of the business of FCX and its Subsidiaries or to the ownership of its
properties which do not in the aggregate materially adversely affect the value
of said properties or materially impair their use in the operation of the
business of

 

23



--------------------------------------------------------------------------------

FCX and its Subsidiaries (it being understood that for purposes of this
paragraph (f), all real properties that consist of multiple parcels but
constitute a single asset (i.e., individual project sites consisting of multiple
distinct parcels of real property) shall be deemed to be a single real
property);

(g) contractual Liens which arise in the ordinary course of business under
operating agreements, joint venture agreements, partnership agreements, leases,
area of mutual interest agreements, royalty agreements, marketing agreements,
processing agreements, development agreements, and other agreements which are
usual and customary in the mining business;

(h) leases, licenses, subleases and sublicenses of assets (including real
property and intellectual property rights), in each case entered into in the
ordinary course of business;

(i) Liens arising by virtue of any statutory or common law provisions relating
to banker’s Liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with a depositary or financial
institution;

(j) Liens arising from Uniform Commercial Code financing statement filings (or
similar filings in other applicable jurisdictions) regarding operating leases
entered into by FCX and its Subsidiaries in the ordinary course of business;

(k) any interest or title of a lessor under any operating lease;

(l) (i) mortgages, liens, security interests, restrictions, encumbrances or any
other matters of record that have been placed by any government, statutory or
regulatory authority, developer, landlord or other third party on property over
which FCX or any Subsidiary has easement rights or on any leased property and
subordination or similar arrangements relating thereto and (ii) any condemnation
or eminent domain proceedings affecting any real property;

(m) any encumbrance or restriction (including put and call arrangements) with
respect to Equity Interests of any joint venture or similar arrangement pursuant
to any joint venture or similar agreement;

(n) Liens on property or assets under construction (and related rights) in favor
of a contractor or developer or arising from progress or partial payments by a
third party relating to such property or assets;

(o) Liens securing or arising by reason of any netting or set-off arrangement
entered into in the ordinary course of banking or other trading activities or
Liens over cash accounts securing cash pooling arrangements;

(p) Liens arising out of conditional sale, title retention, hire purchase,
consignment or similar arrangements for the sale of goods entered into in the
ordinary course of business;

 

24



--------------------------------------------------------------------------------

(q) (i) areas of mutual interest, rights of first refusal and preferential
purchase rights entered into in the ordinary course of business or (ii) Liens
arising under oil and gas leases or subleases, assignments, farm-out agreements,
farm-in agreements, division orders, contracts for the sale, purchase, exchange,
transportation, gathering or processing of Hydrocarbons, unitizations and
pooling designations, declarations, orders and agreements, development
agreements, joint venture agreements, partnership agreements, operating
agreements, royalties, overriding royalty agreements, marketing agreements,
processing agreements, net profit agreements, working interests, net profits
interests, joint interest billing arrangements, participation agreements,
production sales contracts, area of mutual interest agreements, gas balancing or
deferred production agreements, injection, repressuring and recycling
agreements, salt water or other disposal agreements, seismic or geophysical
permits or agreements, licenses, sublicenses, and other agreements, in each case
which are customary in the Oil and Gas Business; provided, however, that the
granting of any such Lien referred to in clause (ii) does not materially impair
the use of the property covered by such Lien or materially impair the value of
such property subject thereto;

(r) Liens on pipelines and pipeline facilities that arise by operation of law
each of which is in respect of obligations that are not delinquent by more than
30 days or which are being contested in good faith by appropriate action and for
which adequate reserves have been maintained in accordance with GAAP;

(s) Liens securing Production Payments and Reserve Sales that are customary in
the Oil and Gas Business; provided, however, that such Liens do not extend to
any property other than the property that is the subject of such Production
Payments and Reserve Sales;

(t) any seaman’s wage Liens (including those of masters) for wages, maintenance
and cure, salvage and general average Liens, stevedore’s wages, maritime tort
Liens (including personal injury and death), Liens for necessaries and other
ordinary course of business Liens of a maritime nature incurred in connection
with vessel operations or maintenance, all of the foregoing Liens which are
(a) unclaimed, (b) covered by insurance (other than, and after giving effect to,
any applicable deductibles in full on such insurance) or (c) being contested in
good faith by appropriate action promptly initiated and diligently conducted, if
adequate reserves have been maintained in accordance with GAAP;

(u) Liens required by any contract or statute in order to permit FCX or any
Subsidiary to perform any contract or subcontract made by it with or at the
request of any Governmental Authority;

(v) Liens on cash earnest money deposits made in connection with any letter of
intent or purchase agreement; and

(w) Liens on cash, letters of credit and other financial assets pledged to
secure obligations under any agreement for the purchase of carbon emission and

 

25



--------------------------------------------------------------------------------

other similar credits which do not exceed $200,000,000 at any one time
outstanding;

provided that, except for Permitted Encumbrances referred to in clause
(e) above, the term “Permitted Encumbrances” shall not include any Lien securing
Indebtedness or Attributable Debt.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating
from S&P of A-2 or higher or from Moody’s of P-2 or higher;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year after the date of acquisition thereof issued
or guaranteed by or placed with, and money market deposit accounts issued or
offered by, any commercial bank which has a short term deposit rating issued by
Moody’s of P-2 or higher or by S&P of A-2 or higher;

(d) short-term tax exempt securities rated not lower than MIG-1/+1 by either
Moody’s or S&P with provisions for liquidity or maturity accommodations of 183
days or less;

(e) repurchase agreements relating to securities described in clause (a), (b),
(c) and (d) above and maturity not less than one year thereafter;

(f) investments in money market or similar funds with assets of at least
$1,000,000,000 and rated Aaa by Moody’s and AAA by S&P;

(g) in the case of any Subsidiary organized or having its principal place of
business outside the United States, investments denominated in dollars or the
currency of the jurisdiction in which such Subsidiary is organized or has its
principal place of business which are similar to the assets referred to in
clauses (a), (b), (c), (d), (e) and (f) above; and

(h) other deposits, investments in certificates of deposits, bankers’
acceptances and time deposits with foreign banks not otherwise included in the
assets referred to in clauses (a), (b), (c), (d), (e), (f) or (g) above not in
excess of $100,000,000 in the aggregate.

 

26



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plains” has the meaning assigned to such term in the definition of “PXP”.

“Plains Offshore Credit Agreement” means the Credit Agreement dated as of
November 18, 2011, among Plains Offshore Operations, Inc., the lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent, as amended,
amended and restated, extended, refinanced, or replaced.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA sponsored, maintained or contributed to by either Borrower
or any ERISA Affiliate.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Production Payments” means, collectively, Dollar-Denominated Production
Payments and Volumetric Production Payments.

“Production Payments and Reserve Sales” means the grant or transfer by the
Borrower or any Subsidiary to any Person of a royalty, overriding royalty, net
profits interest, Production Payment (whether Dollar-Denominated Production
Payments or Volumetric Production Payments), partnership or other interest in
Oil and Gas Properties, reserves or the right to receive all or a portion of the
production or the proceeds from the sale of production attributable to such
properties where the holder of such interest has recourse solely to such
production or proceeds of production, subject to the obligation of the grantor
or transferor to operate and maintain, or cause the subject interests to be
operated and maintained, in a reasonably prudent manner or other customary
standard or subject to the obligation of the grantor or transferor to indemnify
for environmental, title or other matters customary in the Oil and Gas Business,
including any such grants or transfers pursuant to incentive compensation
programs on terms that are reasonably customary in the Oil and Gas Business for
geologists, geophysicists or other providers of technical services.

“Project Financing” means (a) the incurrence of Indebtedness of a Subsidiary,
the proceeds of which are applied to fund any new acquisition, exploration,
development, construction or expansion by, or upgrades of the assets of,
including associated working capital requirements, such Subsidiary (or to
refinance Indebtedness or equity financing incurred for such purpose) and that
may be secured by the assets of such Subsidiary, (b) the incurrence of
Attributable Debt in connection with a sale and leaseback transaction involving
such assets (including any such Attributable Debt incurred to refinance
Indebtedness or equity financing of such assets) or (c) the

 

27



--------------------------------------------------------------------------------

incurrence of Indebtedness or Attributable Debt in connection with an Off-take
Financing (including any Indebtedness or Attributable Debt incurred to refinance
Indebtedness or equity financing in connection with an Off-Take Financing);
provided that “Project Financing” shall not include any Indebtedness or
Attributable Debt the proceeds of which are applied to acquire a going concern.
As used in this definition, “Off-take Financing” means the incurrence of
Indebtedness or Attributable Debt in the form of an agreement to purchase that
is entered into by a Subsidiary to support the financing by a third party of the
acquisition, exploration, development, construction or expansion by, or upgrades
of, assets, including associated working capital requirements, legal title to,
or ownership of, which under applicable law is vested in such third party or its
affiliates.

“Project Financing Assets” means, with respect to any Project Financing, the
assets of the acquisition, exploration, development or expansion, or the assets
the upgrade of which is, funded by such Project Financing.

“Project Financing Subsidiary” means, with respect to any Project Financing, the
Subsidiary that is the primary obligor in respect of such Project Financing.

“Proscribed Consolidation” has the meaning assigned to such term in
Section 6.03.

“PTFI” means PT Freeport Indonesia, a limited liability company organized under
the laws of the Republic of Indonesia and domesticated under the laws of
Delaware as a corporation.

“PT-Rio Tinto Indonesia” means PT Rio Tinto Indonesia (formerly P.T. RTZ-CRA
Indonesia), a limited liability company organized under the laws of Indonesia
and a wholly owned subsidiary of RTZ.

“PT-Rio Tinto Indonesia COW Assignment” means the Assignment Agreement dated as
of October 11, 1996 between PTFI and PT-Rio Tinto Indonesia pursuant to which
PTFI assigned a partial undivided interest in the Contract of Work to PT-Rio
Tinto Indonesia.

“PXP” means (i) prior to the consummation of the PXP Acquisition, Plains
Exploration & Production Company, a Delaware corporation (“Plains”), and
(ii) from and after the consummation of the PXP Acquisition, IMONC LLC, a
Delaware limited liability company, to be the survivor of the merger of Plains
into IMONC LLC in connection with the PXP Acquisition.

“PXP Acquisition” means the acquisition by FCX of all the outstanding Equity
Interests in PXP pursuant to the PXP Acquisition Agreement.

“PXP Acquisition Agreement” means the Agreement and Plan of Merger dated as of
December 5, 2012, among FCX, PXP and IMONC LLC.

“PXP Bridge Facility” means, if such agreement is entered into, the 364-day term
loan agreement to be dated on or prior to the PXP Closing Date among FCX,

 

28



--------------------------------------------------------------------------------

the lenders party thereto, JPMCB, as administrative agent, and Bank of America,
N.A., as syndication agent, relating to the PXP Acquisition and providing for
commitments of such lenders to fund bridge term loans in an amount up to
$4,053,000,000.

“PXP Closing Date” means, if the Combined Closing Date does not occur, the date
on which the PXP Acquisition is consummated and a related Borrowing of Loans
hereunder takes place.

“PXP Indenture Debt” means Indebtedness under (a) the 10% Senior Notes due 2016,
(b) the 7 5/8% Senior Notes due 2018, (c) the 6 1/8% Senior Notes due 2019,
(d) the 8 5/8% Senior Notes due 2019, (e) the 7 5/8% Senior Notes due 2020,
(f) the 6 1/2% Senior Notes due 2020, (g) the 6 5/8% Senior Notes due 2021,
(h) the 6 3/4% Senior Notes due 2022 and (i) the 6 7/8% Senior Notes due 2023,
in each case issued by PXP pursuant to the indenture dated as of March 13, 2007
as amended or supplemented, among PXP, as issuer, the guarantors party thereto
and Wells Fargo Bank, N.A. as trustee.

“PXP Material Adverse Effect” means an event, state of facts, circumstance,
change, effect, development, occurrence or combination of the foregoing that has
had, or would be reasonably likely to have, a material adverse effect on (A) the
ability of PXP to consummate the PXP Acquisition and the other transactions
contemplated by the PXP Acquisition Agreement or (B) the business, condition
(financial or otherwise) or results of operations of PXP and its Subsidiaries
(each occurrence of the term “Subsidiary” in this definition is as defined in
the PXP Acquisition Agreement), taken as a whole, other than any event, change,
effect, development or occurrence resulting from or arising out of: (1) changes
in general economic, financial or other capital market conditions (including
prevailing interest rates), (2) any changes or developments generally in the
industries in which PXP or any of its Subsidiaries conducts its business,
(3) the announcement or the existence of, compliance with or performance under,
the PXP Acquisition Agreement or the transactions contemplated thereby
(including, subject to the following proviso, the impact thereof on the
relationships, contractual or otherwise, of PXP or any of its Subsidiaries with
employees, labor unions, customers, suppliers or partners, and including any
lawsuit, action or other proceeding with respect to the PXP Acquisition or any
of the other transactions contemplated by the PXP Acquisition Agreement)
(provided, however, that the exceptions in this clause (3) shall not apply to
any representation or warranty contained in Sections 3.3 or 3.20 (or any portion
thereof) of the PXP Acquisition Agreement to the extent that the purpose of such
representation or warranty (or portion thereof) is to address the consequences
resulting from the execution and delivery of the PXP Acquisition Agreement or
the performance of obligations or satisfaction of conditions under the PXP
Acquisition Agreement), (4) any taking of any action at the request of PXP or
Merger Sub (as defined in the PXP Acquisition Agreement), (5) any changes or
developments in prices for oil, natural gas or other commodities or for PXP’s
raw material inputs and end products, (6) any adoption, implementation,
promulgation, repeal or modification following the date of the PXP Acquisition
Agreement of any rule, regulation, ordinance, order, protocol or any other Law
(as defined in the PXP Acquisition Agreement) of or by any national, regional,
state or local Governmental Entity (as defined in the PXP Acquisition
Agreement), or market

 

29



--------------------------------------------------------------------------------

administrator, (7) any changes in GAAP or accounting standards following the
date of the PXP Acquisition Agreement, (8) earthquakes, any weather-related
event, natural disasters or outbreak or escalation of hostilities or acts of war
or terrorism, (9) any failure by PXP to meet any financial projections or
forecasts or estimates of revenues, earnings or other financial metrics for any
period (provided that the exception in this clause (9) shall not prevent or
otherwise affect a determination that any event, change, effect, development or
occurrence underlying such failure has resulted in, or contributed to, a PXP
Material Adverse Effect so long as it is not otherwise excluded by this
definition), or (10) any changes in the share price or trading volume of the
shares of PXP Common Stock (as defined in the PXP Acquisition Agreement)
(provided that the exception in this clause (10) shall not prevent or otherwise
affect a determination that any event, change, effect, development or occurrence
underlying such change has resulted in, or contributed to, a PXP Material
Adverse Effect so long as it is not otherwise excluded by this definition);
except, in each case with respect to clauses (1), (2), (6), (7) and (8) to the
extent disproportionately affecting PXP and its Subsidiaries, taken as a whole,
relative to other similarly situated companies in the industries in which PXP
and its Subsidiaries operate; provided, for the avoidance of doubt,
notwithstanding anything to the contrary above, any blowout, spill, explosion,
or similar occurrence with respect to any well, pipeline or equipment operated
by PXP may be taken into account in determining whether there has been a PXP
Material Adverse Effect.

“PXP Specified Debt” means, collectively, any Indebtedness of PXP or any of its
subsidiaries that becomes due or otherwise in default upon consummation of the
PXP Acquisition, including the Amended and Restated Credit Agreement dated as of
November 30, 2012, among PXP, the lenders party thereto, JPMCB, as
administrative agent, Bank of America, N.A. and Royal Bank of Canada, as
co-syndication agents, and The Bank of Nova Scotia and Toronto Dominion (New
York) LLC, as co-documentation agents, but excluding the Plains Offshore Credit
Agreement.

“PXP Termination Date” means the earliest to occur of (a) September 5, 2013,
(b) the date on which the PXP Acquisition is consummated and (c) the date on
which the PXP Acquisition Agreement is terminated prior to the consummation of
the PXP Acquisition.

“PXP Transactions” means (a) the execution and delivery by FCX and each
Subsidiary Guarantor of the Loan Documents to which it is to be a party and the
Borrowings hereunder on the PXP Closing Date (or the Combined Closing Date, if
such date occurs), (b) the issuance and sale of the Senior Notes (if any),
(c) the entry into, and borrowings by FCX on the PXP Closing Date (or the
Combined Closing Date, if such date occurs) of bridge term loans under, the PXP
Bridge Facility, if any, (d) the consummation of the PXP Acquisition, (e) the
repayment of the PXP Specified Debt and (f) the payment of fees and expenses
relating to the foregoing transactions.

“Qualified Stock” means, with respect to any Person, any Equity Interests of
such Person that are not Disqualified Stock.

 

30



--------------------------------------------------------------------------------

“Receivables Facility” means any of one or more receivables financing
facilities, as amended, supplemented, modified, extended, renewed, restated,
refunded, replaced or refinanced from time to time, the Indebtedness of which is
non-recourse (except for Standard Receivables Facility Undertakings) to FCX or
any Subsidiary (other than any Receivables Subsidiary), pursuant to which FCX or
any of the Subsidiaries sells its accounts, payment intangibles and related
assets or interests therein to either (a) a Person that is not a Subsidiary or
(b) a Receivables Subsidiary that in turn sells its accounts, payment
intangibles and related assets to a Person that is not a Subsidiary.

“Receivables Facility Repurchase Obligation” means any obligation of FCX or a
Subsidiary that is a seller of assets in a Receivables Facility to repurchase
the assets it sold thereunder as a result of a breach of a representation,
warranty or covenant or otherwise, including as a result of a receivable or
portion thereof becoming subject to any asserted defense, dispute, offset or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

“Receivables Subsidiary” means any Subsidiary formed solely for the purpose of
engaging, and that engages only, in one or more Receivables Facilities.

“Reference Period” has the meaning set forth in the definition of “Consolidated
EBITDAX”.

“Register” has the meaning assigned to such term in Section 9.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.

“Reporting Person” has the meaning assigned to such term in Section 5.01.

“Required Lenders” means, at any time, Lenders having unused Commitments and
Loans representing more than 50% of the aggregate unused Commitments and
outstanding Loans at such time.

“Required Subsidiary Guarantor” means, at any time, (a) if it is a Subsidiary at
such time, each existing or subsequently acquired or organized subsidiary of PXP
that is at such time a guarantor of the obligations of PXP under any PXP
Indenture Debt and (b) each other Subsidiary (other than a Subsidiary that is a
Borrower) that at such time is a guarantor of obligations of FCX under the
Revolving Credit Agreement, any other bank credit facility of FCX, the MMR
Bridge Facility, the PXP Bridge Facility, the Senior Notes or any Other Senior
Debt; provided, however, that a Subsidiary will cease to be a Required
Subsidiary Guarantor (and may thereafter be released from its obligations under
the Guarantee Agreement in accordance with the provisions of Section 11.02) at
such time, if any, as (and only for such periods as) such Subsidiary Guarantor
no longer guarantees any obligations (i) of PXP under any PXP Indenture Debt or
refinancing Indebtedness in respect thereof or (ii) of FCX in respect of

 

31



--------------------------------------------------------------------------------

the Revolving Credit Agreement, any other bank credit facility of FCX, the MMR
Bridge Facility, the PXP Bridge Facility, the Senior Notes or any Other Senior
Debt.

“Revolving Credit Agreement” means, at any time, the Existing Revolving Credit
Agreement or the revolving credit agreement under which a New Revolving Credit
Facility is documented, in effect at such time.

“RTZ” means Rio Tinto plc (formerly RTZ Corporation PLC), a company organized
under the laws of England.

“RTZ Interests” means the interests of PT-Rio Tinto Indonesia in the Contract of
Work and certain jointly held assets pursuant to the Participation Agreement.

“S&P” means Standard & Poor’s.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the United States Securities Act of 1933.

“Senior Notes” means senior unsecured notes of FCX issued in a public offering
or Rule 144A under the Securities Act or other private placement transaction for
the purpose of financing a portion of the cash purchase price payable for the
PXP Acquisition and/or the MMR Acquisition and related fees and expenses or to
refinance any Indebtedness previously incurred to finance either such
acquisition or such fees and expenses (including the Indebtedness outstanding
under the MMR Bridge Facility and the PXP Bridge Facility).

“Significant Subsidiary” means any Subsidiary of FCX that satisfies the criteria
for a “significant subsidiary” set forth in Rule 1.02(w) of Regulation S-X under
the Exchange Act, as amended.

“Specified MMR Representations” means (a) such of the representations made by or
with respect to MMR or its subsidiaries in the MMR Acquisition Agreement as are
material to the interests of the Lenders (but only to the extent that FCX has
the right to terminate (or not perform) its obligations under the MMR
Acquisition Agreement as a result of a breach of such representations in the MMR
Acquisition Agreement (determined without regard to any waiver, amendment or
other modification of the MMR Acquisition Agreement)) and (b) the
representations set forth in Section 3.01(limited to those relating to the
corporate power and authority of FCX and each other Loan Party to enter into the
Loan Documents), Section 3.02 (limited to those relating to the due execution,
delivery and enforceability of the Loan Documents), Section 3.03 (limited to
those relating to the Loan Documents not conflicting with the charter, by-laws
or other organizational documents of FCX), Section 3.08, Section 3.14 and
Section 3.18.

“Specified PXP Representations” means (a) such of the representations made by or
with respect to PXP or its subsidiaries in the PXP Acquisition Agreement as are
material to the interests of the Lenders (but only to the extent that FCX has
the right to terminate (or not perform) its obligations under the PXP
Acquisition Agreement as a

 

32



--------------------------------------------------------------------------------

result of a breach of such representations in the PXP Acquisition Agreement
(determined without regard to any waiver, amendment or other modification of the
PXP Acquisition Agreement)) and (b) the representations set forth in
Section 3.01(limited to those relating to the corporate power and authority of
FCX and each other Loan Party to enter into the Loan Documents), Section 3.02
(limited to those relating to the due execution, delivery and enforceability of
the Loan Documents), Section 3.03 (limited to those relating to the Loan
Documents not conflicting with the charter, by-laws or other organizational
documents of FCX), Section 3.08, Section 3.14 and Section 3.18.

“Standard Receivables Facility Undertakings” means representations, warranties,
covenants and indemnities entered into by FCX or any Subsidiary that FCX has
determined in good faith to be customary in financings similar to a Receivables
Facility, including those relating to the servicing of the assets of a
Receivables Subsidiary, it being understood that any Receivables Facility
Repurchase Obligation shall be deemed to be a Standard Receivables Facility
Undertaking.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
equity or more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of FCX.

“Subsidiary Guarantor” means each Subsidiary that Guarantees the Obligations
under the Credit Agreement pursuant to a Guarantee Agreement, provided that, for
purposes only of Section 6.01 and 6.02 hereof, no Subsidiary becoming a
Subsidiary Guarantor after the Initial Closing Date (other than a Required
Subsidiary Guarantor) shall be considered a Subsidiary Guarantor unless each of
the conditions set

 

33



--------------------------------------------------------------------------------

forth in Section 11.01 with respect to such Subsidiary shall have been met, and
provided further that, for all purposes of this Agreement and the Loan
Documents, no Guarantee Termination shall be effective with respect to any
Subsidiary Guarantor unless each of the conditions set forth in Section 11.02
with respect to such Subsidiary shall have been met.

“Syndication Agent” means Bank of America, N.A., in its capacity as syndication
agent for the Lenders hereunder.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees and other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Total Debt” means, as of any date, the sum as of such date of (a) the aggregate
principal amount of Funded Debt of FCX and the Subsidiaries outstanding as of
such date, in the amount that would be reflected as a liability on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP,
provided, however, that for the avoidance of doubt, Funded Debt shall exclude
fair value adjustments under the acquisition method to book balances of
Indebtedness, plus (b), without duplication of amounts included in clause (a),
the aggregate amount of Attributable Debt of FCX and the Subsidiaries
outstanding as of such date, minus (c) the lesser as of such date of
(i) $1,000,000,000 and (ii) the aggregate amount of Available Domestic Cash.

“Total Leverage Ratio” means, on any date, the ratio of (a) Total Debt as of the
last day of the fiscal quarter of FCX ended on such date or most recently prior
to such date to (b) Consolidated EBITDAX for the period of four consecutive
fiscal quarters of FCX ended on such date or most recently prior to such date.

“Transactions” means, collectively, the MMR Transactions and the PXP
Transactions.

“Transaction Costs” means, collectively, the fees, costs and out-of-pocket
expenses incurred by FCX and its Subsidiaries in connection with the
Transactions.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.15(f)(ii)(D)(2).

 

34



--------------------------------------------------------------------------------

“Volumetric Production Payments” means production payment obligations recorded
as deferred revenue in accordance with GAAP, together with all undertakings and
obligations in connection therewith.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan” or a “Eurodollar Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time
and to any successor law or regulation, (c) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. For the avoidance of doubt, all references herein
(whether in singular or plural, as the context requires) to the Borrower shall
give effect to the accession of PXP as a party hereto in the capacity of a
borrower pursuant to Section 4.02(c) or 4.04(c) and the cessation of PXP as a
party hereto in the capacity of a borrower pursuant to Section 10.02(g).

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if FCX
notifies the Administrative Agent that FCX requests an amendment to any
provision

 

35



--------------------------------------------------------------------------------

hereof (other than Section 5.01(a) or 5.01(b)) to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies FCX
that the Required Lenders request an amendment to any provision hereof (other
than Section 5.01(a) or 5.01(b)) for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith; provided further that if at any time of delivery of
financial statements under Section 5.01(a) or 5.01(b) GAAP as applied under the
other provisions hereof shall as a result of the operation of this Section 1.04
be different from that used in such financial statements, FCX shall deliver
together with such financial statements a reconciliation in reasonable detail of
such financial statements to such different GAAP.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make Loans to the Borrowers (i) if the Combined
Closing Date occurs, in a single drawing on the Combined Closing Date in an
aggregate principal amount not exceeding such Lender’s Commitment or (ii) in the
event the Combined Closing Date does not occur, on the MMR Closing Date and on
the PXP Closing Date in an aggregate principal amount not exceeding such
Lender’s Commitment; provided, that if the Combined Closing Date does not occur,
(A) the Loans made to the Borrowers on the MMR Closing Date shall not exceed the
lesser of (1) $2,500,000,000 and (2) the aggregate principal amount of
outstanding undrawn Commitments hereunder on such day, (B) the Loans made to the
Borrowers on the PXP Closing Date shall not exceed the lesser of
(1) $4,000,000,000 and (2) the aggregate principal amount of outstanding undrawn
Commitments hereunder on such day and (C) the Loans made to the Borrowers on the
MMR Closing Date and the PXP Closing Date collectively shall not exceed the
aggregate principal amount of all of the Commitments as of the date of this
Agreement. Amounts repaid or prepaid in respect of the Loans may not be
reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder, provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b) Subject to Section 2.12, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as either Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or

 

36



--------------------------------------------------------------------------------

foreign branch or Affiliate of such Lender to make such Loan, provided that any
exercise of such option shall not affect the obligation of the Borrowers to
repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is not less than $5,000,000.
At the time that each ABR Borrowing is made, such Borrowing shall be in an
aggregate amount that is not less than $5,000,000. Borrowings of more than one
Type may be outstanding at the same time, provided that there shall not at any
time be more than a total of six Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, a Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 12:00 noon, New York City time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy (or by electronic
transmission with telephonic confirmation of receipt thereof) to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrowers; provided that any Borrowing
Request may be subject to the consummation of the PXP Acquisition or the MMR
Acquisition if specified in such Borrowing Request and may be revoked or
extended if the PXP Acquisition or the MMR Acquisition is not consummated on the
date for such Borrowing specified in the applicable Borrowing Request. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i) the aggregate amount of such Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the applicable account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any

 

37



--------------------------------------------------------------------------------

requested Eurodollar Borrowing, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such funds transferred
to it available to the Borrowers by promptly crediting the amounts so received,
in like funds, to an account of a Borrower maintained with the Administrative
Agent in New York City and designated by the Borrowers in the applicable
Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
at such time in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption and in its sole discretion, make available to the
Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrowers to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrowers, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

SECTION 2.05. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request or deemed by Section 2.03,
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request or deemed by Section 2.03.
Thereafter, the Borrowers may elect to convert such Borrowing to a different
Type or to continue such Borrowing and, in the case of a Eurodollar Borrowing,
may elect Interest Periods therefor, all as provided in this Section. The
Borrowers may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrowers shall notify the
Administrative Agent of such election by telephone by the time that a

 

38



--------------------------------------------------------------------------------

Borrowing Request for a Eurodollar Borrowing would be required under
Section 2.03 if the Borrowers were requesting a Borrowing of Eurodollar Loans to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrowers.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02 (including with respect to
minimum amounts and borrowing multiples relating to any resulting Borrowing):

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request with respect to a
Borrowing, the Administrative Agent shall advise each Lender of the details
thereof and of such Lender’s portion of each resulting Borrowing.

(e) If the Borrowers fail to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Eurodollar Borrowing with an Interest Period of one month’s duration.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrowers, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

39



--------------------------------------------------------------------------------

SECTION 2.06. Termination and Reduction of Commitments. (a) If the Combined
Closing Date occurs, the Commitments shall automatically be terminated in full
upon the making of the Loans in a single drawing on the Combined Closing Date.

(b) If the PXP Closing Date occurs prior to the MMR Closing Date, the
Commitments shall automatically be reduced upon the making of the Loans on the
PXP Closing Date by the aggregate principal amount of such Loans made on the PXP
Closing Date.

(c) If the MMR Closing Date occurs prior to the PXP Closing Date, the
Commitments shall automatically be reduced upon the making of the Loans on the
MMR Closing Date by the aggregate principal amount of such Loans made on the MMR
Closing Date.

(d) Unless previously terminated, upon the occurrence of the later of the PXP
Termination Date and the MMR Termination Date, the Commitments shall
automatically be terminated in full.

(e) If the PXP Acquisition Agreement is terminated prior to the consummation of
the PXP Acquisition, the Commitments shall automatically be reduced to
$2,500,000,000 on the date of such termination, to the extent the aggregate
amount of outstanding undrawn Commitments on such date exceeds such amount.

(f) FCX may at any time terminate, or from time to time reduce, the Commitments;
provided that each reduction of the Commitments shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000.

(g) FCX shall notify the Administrative Agent of any election to terminate or
reduce the Commitments under paragraph (f) of this Section, at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election or reduction and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by FCX pursuant to this
Section shall be irrevocable.

(h) Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with the amounts of their individual Commitments.

SECTION 2.07. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan of such Lender on the
Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

40



--------------------------------------------------------------------------------

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from each Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of either Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or to such payee and its registered
assigns); provided that the failure of any Lender to maintain such promissory
notes or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.

SECTION 2.08. Amortization. (a) The Borrowers shall repay Borrowings on the last
Business Day of each March, June, September and December, beginning with the
first such day on or after the first anniversary of the Initial Closing Date and
ending with the last such day prior to the fourth anniversary of the Initial
Closing Date, in an aggregate principal amount for each such date equal to
(i) in the case of any such date on or after the first anniversary of the
Initial Closing Date and prior to the second anniversary of the Initial Closing
Date, 2.5% of the aggregate principal amount of all Loans made on all Closing
Dates (as such amount may be adjusted pursuant to paragraph (b) of this
Section), (ii) in the case of any such date on or after the second anniversary
of the Initial Closing Date and prior to the third anniversary of the Initial
Closing Date, 3.75% of the aggregate principal amount of all Loans made on all
Closing Dates (as such amount may be adjusted pursuant to paragraph (b) of this
Section) and (iii) in the case of any such date on or after the third
anniversary of the Initial Closing Date and prior to the fourth anniversary of
the Initial Closing Date, 5.0% of the aggregate principal amount of all Loans
made on all Closing Dates (as such amount may be adjusted pursuant to paragraph
(b) of this Section). To the extent not previously paid, all Loans shall be due
and payable on the Maturity Date.

(b) Any prepayment of a Borrowing shall be applied to reduce the subsequent
scheduled repayments of the Borrowings to be made pursuant to this Section as
directed by the Borrowers, and if no such direction is provided, in direct order

 

41



--------------------------------------------------------------------------------

against the remaining scheduled installments of principal due in respect of the
Loans under this Section.

(c) Prior to any repayment of any Borrowings under this Section, the Borrowers
shall select the Borrowing or Borrowings to be repaid and shall notify the
Administrative Agent by telephone (confirmed by hand delivery or facsimile) of
such selection not later than 12:00 noon, New York City time, three Business
Days before the scheduled date of such repayment; provided that if the Borrower
does not notify the Administrative Agent, such repayment shall be applied to any
outstanding Borrowings as determined by the Administrative Agent. Each repayment
of a Borrowing shall be applied ratably to the Loans included in the repaid
Borrowing. Repayments of Borrowings shall be accompanied by accrued interest on
the amounts repaid.

SECTION 2.09. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty, subject to the requirements of this Section and to the
making of any payment required under Section 2.14.

(b) Prior to any optional prepayment of Borrowings hereunder, the Borrowers
shall select the Borrowing or Borrowings to be prepaid and shall specify such
selection in the notice of such prepayment pursuant to paragraph (c) of this
Section.

(c) The Borrowers shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.11.

SECTION 2.10. Fees. (a) The Borrowers agree to pay to the Administrative Agent
for the account of each Lender a ticking fee, which shall accrue at the
Applicable Rate on the daily average unused amount of the Commitment of such
Lender during the period from and including the Effective Date to but excluding
the date on which the Commitments terminate. Accrued ticking fees shall be
payable in arrears on each third mensiversary of the Effective Date, on each
Closing Date, and on the date on which the Commitments terminate, commencing on
the first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

42



--------------------------------------------------------------------------------

(b) The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrowers and the Administrative Agent.

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
ticking fees and upfront fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.

SECTION 2.11. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by either Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall, on and after the date the Required Lenders so request, bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount, 2% plus the rate applicable to ABR Loans as
provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable by the Borrowers in arrears
on each Interest Payment Date for each such Loan; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Loan prior to the Maturity Date), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

SECTION 2.12. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

43



--------------------------------------------------------------------------------

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

SECTION 2.13. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate);

(ii) impose on any Lender or the London interbank market any other condition
(other than Taxes) affecting this Agreement or Eurodollar Loans made by such
Lender; or

(iii) subject any Lender to any Taxes (other than (A) Indemnified Taxes,
(B) Excluded Taxes and (C) Other Connection Taxes that are income or franchise
Taxes imposed on (or measured by) the net income of such Lender or that are
branch profits Taxes) on its Loans, loan principal, Commitment, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), in each case by or in an amount which such Lender in its sole
judgment deems material in the context of this Agreement and its Loans and
Commitments hereunder, then the Borrowers will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such

 

44



--------------------------------------------------------------------------------

Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy or liquidity),
by an amount which such Lender in its sole judgment deems to be material in the
context of this Agreement and its Loans and Commitments hereunder, then from
time to time the Borrowers will pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrowers and
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrowers shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrowers of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

SECTION 2.14. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure by the Borrowers to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked or extended under Section 2.03 and is revoked or extended in accordance
therewith), or (d) the assignment of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrowers pursuant to Section 2.17, then, in any such event, the Borrowers shall
compensate each Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrowers and shall be conclusive absent manifest error. The Borrowers

 

45



--------------------------------------------------------------------------------

shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

SECTION 2.15. Taxes. (a) Any and all payments by or on account of any obligation
of either Borrower or any other Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any Taxes,
except as required by applicable law (as determined in the good faith discretion
of the applicable withholding agent); provided that if any withholding agent
shall be so required to deduct any Indemnified Taxes from such payments, then
(i) the sum payable by the applicable Loan Party shall be increased as necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.15) the Administrative Agent or
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such withholding agent shall
make such deductions and (iii) such withholding agent shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b) Each Borrower and any other Loan Party shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for, Other Taxes.

(c) The Loan Parties shall jointly and severally indemnify the Administrative
Agent and each Lender, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes paid by the Administrative Agent or such
Lender, as the case may be, or that are required to be withheld or deducted from
a payment thereto by or on account of any obligation of a Loan Party hereunder
or under any other Loan Document (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section), and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority, provided, however, that the Loan Parties shall
not be obligated to make payment to the Administrative Agent or any Lender
pursuant to this Section in respect of penalties, interest and other liabilities
attributable to any Indemnified Taxes if such penalties, interest or other
liabilities are attributable to the gross negligence or wilful misconduct of the
Administrative Agent or such Lender. A certificate as to the amount of such
payment or liability, including a calculation thereof determined in the sole
discretion of the Lender or the Administrative Agent, delivered to a Loan Party
by a Lender (with a copy to the Administrative Agent) or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes by a Loan
Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

46



--------------------------------------------------------------------------------

(e) Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes, only to the extent that any Loan
Party has not already indemnified the Administrative Agent for such Indemnified
Taxes and without limiting the obligation of the Loan Parties to do so)
attributable to such Lender that are paid or payable by the Administrative Agent
in connection with any Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.15(e) shall be paid within 10 days after the
Administrative Agent delivers to the applicable Lender a certificate stating the
amount of Taxes so paid or payable by the Administrative Agent. Such certificate
shall be conclusive of the amount so paid or payable absent manifest error. Each
Lender hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(e).

(f) (i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the Borrowers and the Administrative Agent, at the time or
times reasonably requested by the Borrowers or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrowers or the
Administrative Agent as will enable the Borrowers or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.15(f)(ii)(A) through (E) below) shall not be required if
in the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of the Borrowers or the Administrative Agent, any Lender shall update
any form or certification previously delivered pursuant to this Section 2.15(f).
If any form or certification previously delivered by such Lender pursuant to
this Section 2.15(f) expires or becomes obsolete or inaccurate in any respect,
such Lender shall promptly (and in any event within 10 days after such
expiration, obsolescence or inaccuracy) notify the Borrowers and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, any Lender shall, if it
is legally eligible to do so, deliver to the Borrowers and the Administrative
Agent (in such number of copies as is reasonably requested by the Borrowers and
the Administrative Agent, on or prior to the date on which such Lender becomes a
party hereto) duly completed and executed copies of whichever of the following
is applicable:

 

47



--------------------------------------------------------------------------------

(A) in the case of a Lender that is a U.S. Person, executed originals of IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding Tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under this Agreement, executed originals of IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(C) in the case of a Non-U.S. Lender for which payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, executed originals of IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) executed originals
of IRS Form W-8BEN and (2) a certificate substantially in the form of Exhibit F
(a “U.S. Tax Certificate”) to the effect that such Lender is not (a) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of either Borrower within the meaning of Section 881(c)(3)(B) of
the Code, (c) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code or (d) conducting a trade or business in the
United States with which the relevant interest payments are effectively
connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender), (1) executed originals of IRS Form W-8IMY on behalf of itself and
(2) the relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of each
such partner; or

(F) any other form prescribed by applicable law as a basis for claiming
exemption from, or a reduction of, U.S. Federal withholding Tax together with
such supplementary documentation as is necessary to enable the Borrowers or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.

 

48



--------------------------------------------------------------------------------

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.15(f)(iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund and/or credit of any Taxes as to which it has been
indemnified pursuant to this Section 2.15 (including additional amounts paid
pursuant to this Section 2.15), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.15 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnifying party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the indemnified party be required to pay an
amount to an indemnifying party pursuant to this paragraph (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.

(h) Nothing contained in this Section 2.15 shall require the Administrative
Agent or any Lender (or permitted assignee or Participant) to make available any
of its Tax returns or any other information that it deems to be confidential or
proprietary, to any Loan Party or any other Person.

(i) Each party’s obligations under this Section 2.15 shall survive any
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other obligations under any
Loan Document.

(j) For purposes of this Section 2.15, the term “applicable law” includes FATCA.

 

49



--------------------------------------------------------------------------------

SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest or fees, or of
amounts payable under Section 2.13, 2.14, 2.15 or otherwise) prior to the time
expressly required hereunder or under such other Loan Document for such payment
(or, if no such time is expressly required, prior to 12:00 noon, New York City
time), on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York, except that payments pursuant to Sections 2.13,
2.14, 2.15 and 9.03 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments under each Loan Document shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by either Borrower pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to such Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). Each Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a

 

50



--------------------------------------------------------------------------------

participation pursuant to the foregoing arrangements may exercise against either
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrowers will not make
such payment, the Administrative Agent may assume that the Borrowers have made
such payment on such date in accordance herewith and may, in reliance upon such
assumption and in its sole discretion, distribute to the Lenders the amount due.
In such event, if the Borrowers have not in fact made such payment, then each of
the Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04, 2.16(d) or 9.03(c), or fail to purchase participations
in the Loans of the other Lenders required to be purchased by it pursuant to
Section 2.16(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

SECTION 2.17. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.13, or if either Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.13 or 2.15, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. Each Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) If any Lender requests compensation under Section 2.13, or if either
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
or if any Lender has failed to consent to a proposed amendment, waiver,
discharge or termination which pursuant to the terms of Section 9.02 requires
the consent of all of the Lenders affected and with respect to which the
Required Lenders shall have granted their consent, then FCX may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in

 

51



--------------------------------------------------------------------------------

accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to one or more
assignees that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrowers
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts), (iii) in
the case of any such assignment resulting from a claim for compensation under
Section 2.13 or payments required to be made pursuant to Section 2.15, such
assignment will result in a material reduction in such compensation or payments,
and (iv) in the case of any such assignment resulting from the failure to
provide a consent, the assignee shall have given such consent and the fee
required under Section 9.04(b)(ii)(C) shall have been paid by such assignee or
by the Borrowers. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver, consent or approval by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.

ARTICLE III

Representations and Warranties

FCX represents and warrants to the Lenders on the Effective Date and on each
Closing Date that (the representations and warranties made hereunder on each
Closing Date and set forth in this Article III shall, to the extent made or
deemed to be made with respect to the Subsidiaries, be deemed to apply to the
Subsidiaries after giving effect to the consummation of the PXP Acquisition
and/or the MMR Acquisition, in each case if consummated on or prior to such
Closing Date):

SECTION 3.01. Organization; Powers. Each Borrower, each Loan Party and each of
FCX’s other Subsidiaries is duly organized and validly existing (except to the
extent that the failure of such other Subsidiaries to be duly organized and
validly existing would not, individually or in the aggregate, be expected to
result in a Material Adverse Effect) and, to the extent applicable, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is in good standing under the
laws of the jurisdiction of its organization, has, except where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect, all requisite power and authority to carry
on its business as now conducted and to execute, deliver and perform its
obligations under each Loan Document to which it is a party and, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is, to the extent applicable, in good standing in, every jurisdiction where
such qualification is required.

 

52



--------------------------------------------------------------------------------

SECTION 3.02. Authorization; Enforceability. The performance by each Loan Party
of the Loan Documents to which it is a party, the Borrowings hereunder and the
Transactions to be entered into by each Loan Party are within such Loan Party’s
corporate powers and have been duly authorized by all necessary corporate and,
if required, stockholder action. This Agreement has been duly executed and
delivered by FCX and constitutes, and each other Loan Document to which any Loan
Party is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally, concepts of reasonableness and general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. Except as set forth in
Schedule 3.03, the performance by each Loan Party of the Loan Documents to which
it is to be party, the Borrowings hereunder and the Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) such as have been obtained or
made and are in full force and effect and (ii) other consents, approvals,
registrations, filings or actions the failure of which to obtain or make,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, (b) will not violate the charter, by-laws or other
organizational documents of FCX or any other Loan Party, (c) except to the
extent that any such violations or defaults would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect,
(i) will not violate any applicable law or regulation or any order of any
Governmental Authority and (ii) will not violate or result in a default under
any indenture, agreement or other instrument binding upon FCX or any of its
Subsidiaries or its assets and (d) will not result in the creation or imposition
of any Lien on any asset of FCX or any of its Subsidiaries.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) FCX has
heretofore furnished to the Lenders (i) FCX’s consolidated balance sheet and
consolidated statements of income, stockholders’ equity and cash flows as of and
for the fiscal year ended December 31, 2011, reported on by Ernst & Young LLP,
independent registered public accountants and (ii) FCX’s unaudited consolidated
balance sheet and consolidated statements of income, comprehensive income,
equity and cash flows as of and for the nine months ending September 30, 2012.
Such financial statements present fairly, in all material respects, the
consolidated financial position and consolidated results of operations and cash
flows of FCX and its consolidated Subsidiaries as of such dates and for such
periods in accordance with GAAP, subject to normal year-end adjustments and the
absence of footnotes in the case of such unaudited financial statements.

(b) Except as set forth in Schedule 3.04(b), since December 31, 2011, there has
been no material adverse change in (i) the business, operations or financial
condition of FCX and its Subsidiaries, taken as a whole, (ii) the ability of any
Loan Party to perform its obligations under any Loan Document or (iii) the
rights of or benefits available to the Lenders under the Loan Documents.

 

53



--------------------------------------------------------------------------------

SECTION 3.05. Properties. (a) Except to the extent that any failure to do so
individually or in the aggregate would not reasonably be expected to result in a
Material Adverse Effect and except for approvals from any Governmental Authority
customarily obtained after the closing of sales or transfer involving assets in
the Gulf of Mexico or the Pacific Ocean, FCX and each of its Subsidiaries has
good title to, or valid leasehold interests in, all of its real and personal
property material to its business, except for Liens permitted by Section 6.02.

(b) Except to the extent that any such failure or infringement, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect, FCX and each of its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by FCX and its Subsidiaries does
not infringe upon the rights of any other Person.

SECTION 3.06. Litigation and Environmental Matters. (a) Except for the Disclosed
Matters, there are no actions, suits or proceedings by or before any
Governmental Authority pending against or, to the knowledge of either Borrower,
threatened against or affecting FCX or any of its Subsidiaries that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

(b) Except for the Disclosed Matters and except for any other matters that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, neither FCX nor any of its Subsidiaries (i) has
failed to comply with any applicable Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required for its operations or
properties under any applicable Environmental Law, (ii) is obligated to
remediate or correct any condition resulting from releases of Hazardous
Materials or (iii) has received written notice of any claim with respect to any
Environmental Liability.

SECTION 3.07. Compliance with Laws and Agreements. FCX and its Subsidiaries are
in compliance in all material respects with all laws, regulations and orders of
any Governmental Authority applicable to them or their properties and all
indentures, agreements (including, so long as PTFI is a Subsidiary, the Contract
of Work) and other instruments binding upon them or their properties, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.08. Investment Company Status. No Loan Party is an “investment
company” under the Investment Company Act of 1940.

SECTION 3.09. Taxes. FCX and its Subsidiaries have timely filed or caused to be
filed all Tax returns and reports required to have been filed by them and have
paid or caused to be paid all Taxes required to have been paid by them, except
(i) any Taxes that are being contested in good faith by appropriate proceedings
and for which FCX or such Subsidiary, as applicable, has, to the extent required
by GAAP, set aside on its books adequate reserves and (ii) returns and reports
the non-filing of which,

 

54



--------------------------------------------------------------------------------

and Taxes the non-payment of which, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. Except as would not reasonably be expected
to result in a Material Adverse Effect, the present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such Plans, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Financial Accounting Standards Codification
Topic 715) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans.

SECTION 3.11. Disclosure. The Confidential Information Materials and the other
reports, financial statements, certificates and other information furnished in
writing by the Borrowers or any of their representatives in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), are complete and correct in all
material respects and do not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements have been made. Notwithstanding the foregoing, it is
understood and agreed that the periodic reports and other information of FCX
filed with the SEC pursuant to Section 13 of the Exchange Act speak as of the
date of such reports or other filings and not of any subsequent time and,
therefore, the representation set forth in the first sentence of this paragraph
is applicable to the information contained in such reports or other filings only
as of the date of such reports or other filings. Additionally, notwithstanding
anything to the contrary contained herein, the representation in the first
sentence of this paragraph shall not apply to forward-looking information
contained in the filings made by FCX or PXP with the SEC pursuant to Section 13
of the Exchange Act, and the Borrowers shall have no liability with respect to
such forward-looking information, except to the extent that FCX would have
liability to investors in its public securities under the Exchange Act after the
application of Section 21E of the Exchange Act.

SECTION 3.12. Insurance. Schedule 3.12 sets forth a description of all material
insurance maintained by or on behalf of FCX and its Subsidiaries as of the
Effective Date. As of the Effective Date, all material premiums in respect of
such insurance are current and such insurance is in full force and effect. FCX
believes that the insurance maintained by or on behalf of FCX and its
Subsidiaries is adequate.

SECTION 3.13. Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against FCX or any Subsidiary pending or, to the knowledge
of FCX, threatened, that would reasonably be expected to result, individually

 

55



--------------------------------------------------------------------------------

or in the aggregate, in a Material Adverse Effect. The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which FCX or any Subsidiary is a party that would reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect.

SECTION 3.14. Federal Reserve Regulations. No part of the proceeds of the Loans
will be used, whether directly or indirectly, for any purpose which entails a
violation (including on the part of any Lender) of Regulation U or X of the
Board.

SECTION 3.15. Pari Passu Status. The Obligations of the Borrowers under this
Agreement rank, and will rank, at least pari passu in right of payment with all
unsecured, unsubordinated Indebtedness of the Borrowers.

SECTION 3.16. OFAC. Neither FCX nor any of its Subsidiaries, nor any
(a) director or officer thereof or (b) to the knowledge of either Borrower, any
agent, employee or Affiliate thereof, is currently subject to any U.S. sanctions
administered or enforced by OFAC, and the Borrowers will not directly or
indirectly use the proceeds from the Loans or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
Person, for the purpose of financing activities of or with any Person or any
country or territory that, at the time of such financing, is the subject of any
OFAC sanctions.

SECTION 3.17. FCPA. No part of the proceeds of the Loans will be used, directly
or indirectly, for any payments to any officer or employee of a government, or
government-controlled entity, political party, official of a political party,
candidate for political office, or anyone else acting in an official capacity,
in order to obtain, retain or direct business or obtain any improper advantage,
in violation of the FCPA.

SECTION 3.18. Solvency. Immediately after the consummation of the Transactions
and the other transactions to occur on the applicable Closing Date, as of such
Closing Date (a) the fair value of the assets of the Borrowers and the
Subsidiaries, taken as a whole, will exceed their debts and liabilities,
subordinated, contingent or otherwise, (b) the present fair saleable value of
the assets of the Borrowers and the Subsidiaries, taken as a whole, will be
greater than the amount that will be required to pay the probable liability on
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured, (c) the Borrowers
and the Subsidiaries, taken as a whole, will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured and (d) the Borrowers and the
Subsidiaries, taken as a whole, will not have unreasonably small capital with
which to conduct the business in which they are engaged, as such business is
conducted at the time of and is proposed to be conducted following the
applicable Closing Date.

 

56



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. This Agreement shall become effective on the date
on which each of the following conditions is satisfied:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received, at least five business days
prior to the Effective Date, all documentation and other information with
respect to FCX that is required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
PATRIOT Act, to the extent such documentation and other information was
requested at least 10 days prior to the Effective Date.

The Administrative Agent shall promptly notify the Lenders of the Effective
Date, and such notice shall be conclusive and binding.

SECTION 4.02. Combined Closing Date. The obligations of the Lenders to make
Loans on the Combined Closing Date are subject to the satisfaction of the
following conditions:

(a) The Administrative Agent shall have received (i) true and complete copies of
the Organizational Documents or equivalent documents of each Person that is or
is required to be a Loan Party as of the Combined Closing Date and a copy of the
resolutions of the Board of Directors or other governing body, as applicable, of
each Person that is or is required to be a Loan Party as of the Combined Closing
Date (or a duly authorized committee thereof) authorizing (A) the execution,
delivery and performance of the Loan Documents to which it is a party and (B) in
the case of the Borrowers, the extensions of credit hereunder, together with
such certificates relating to the good standing (if applicable) of each Person
that is a Loan Party as the Administrative Agent may reasonably request and
(ii) a certificate of each Person that is a Loan Party as of the Combined
Closing Date, dated the Combined Closing Date, reasonably satisfactory in form
to the Administrative Agent, executed by the President, a Vice President, a
Financial Officer, a Secretary, an Assistant Secretary or any similar officer of
such Loan Party, and attaching the documents referred to in clause (a)(i) above.

(b) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent and the Lenders and dated the Combined Closing Date) of
each of (i) Davis Polk & Wardwell LLP, New York counsel for the Borrowers and
the Subsidiaries, substantially in the form of Exhibit C-1, (ii) Jones, Walker,
Waechter, Poitevant, Carrère & Denègre, L.L.P., U.S. counsel for

 

57



--------------------------------------------------------------------------------

the Borrowers and the Subsidiaries, substantially in the form of Exhibit C-2,
and (iii) if applicable, local counsel in each jurisdiction where a Subsidiary
Guarantor is organized, in form and substance reasonably satisfactory to the
Administrative Agent.

(c) The Administrative Agent shall have received from (i) each subsidiary of PXP
that has issued a Guarantee of any PXP Indenture Debt, if such Guarantee shall
remain outstanding after giving effect to the Transactions to occur on the
Combined Closing Date, and (ii) any other Subsidiary of FCX that is, as of the
Combined Closing Date, required to enter into a Guarantee Agreement pursuant to
Section 5.09, a counterpart of the Guarantee Agreement duly executed and
delivered by such Person, together with, to the extent requested by the
Administrative Agent, documents and opinions of the type referred to in
paragraphs (a) and (b) of this Section 4.02 with respect to such Person. The
Administrative Agent shall have received from PXP a joinder to this Agreement in
substantially the form of Exhibit G duly executed and delivered by PXP, together
with documents and opinions of the type referred to in paragraphs (a) and (b) of
this Section 4.02 with respect to PXP.

(d) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Combined Closing Date, including (i) all fees
separately agreed to be payable to the Agents, the Lenders, JPMS and MLPFS by
FCX in respect of this Agreement and (ii) to the extent invoiced at least one
Business Day prior to the Combined Closing Date, reimbursement or payment of all
out-of-pocket expenses (including fees, charges and disbursements of counsel)
required to be reimbursed or paid by the Borrowers under this Agreement or any
other Loan Document.

(e) The Specified MMR Representations shall be true and correct on and as of the
Combined Closing Date.

(f) The Specified PXP Representations shall be true and correct on and as of the
Combined Closing Date.

(g) The MMR Acquisition shall have been consummated, or substantially
simultaneously with the Borrowings on the Combined Closing Date shall be
consummated, in accordance with applicable law and the MMR Acquisition Agreement
(and no provision of the MMR Acquisition Agreement shall have been waived,
amended, supplemented or otherwise modified in a manner material and adverse to
the Lenders without the consent of JPMS and MLPFS). JPMS and MLPFS shall have
received certified copies of the documentation relating to the MMR Acquisition
that has been received by FCX, except to the extent that the provision thereof
to JPMS and MLPFS is prohibited by law or any applicable confidentiality
agreements. The terms of any other agreements that are material to the interests
of the Lenders entered into in connection with the MMR Acquisition shall not be
inconsistent in any material respect with the terms of this Agreement and the
MMR Acquisition Agreement, as applicable.

 

58



--------------------------------------------------------------------------------

(h) The PXP Acquisition shall have been consummated, or substantially
simultaneously with the Borrowings on the Combined Closing Date shall be
consummated, in accordance with applicable law and the PXP Acquisition Agreement
(and no provision of the PXP Acquisition Agreement shall have been waived,
amended, supplemented or otherwise modified in a manner material and adverse to
the Lenders without the consent of JPMS and MLPFS). JPMS and MLPFS shall have
received certified copies of the documentation relating to the PXP Acquisition
that has been received by FCX, except to the extent that the provision thereof
to JPMS and MLPFS is prohibited by law or any applicable confidentiality
agreements. The terms of any other agreements that are material to the interests
of the Lenders entered into in connection with the PXP Acquisition shall not be
inconsistent in any material respect with the terms of this Agreement and the
PXP Acquisition Agreement, as applicable.

(i) To the extent, if any, required to be prepared under the Securities Act and
Regulation S-X thereunder, in connection with the PXP Acquisition, the MMR
Acquisition and any other transactions consummated on or prior to the Combined
Closing Date, JPMS and MLPFS shall have received a pro forma consolidated
balance sheet of FCX as of the date of the most recent consolidated balance
sheet delivered hereunder (or, if no consolidated balance sheet has yet been
delivered hereunder, as of the date of the most recent balance sheet referred to
in Section 3.04(a)) and a pro forma statement of operations for the most recent
fiscal year, subsequent interim period (if available) and 12-month period ending
on the last day of such interim period, in each case reflecting such pro forma
adjustments as shall be required under the Securities Act and Regulation S-X
thereunder.

(j) On the Combined Closing Date, FCX shall, on a pro forma basis, (i) be in
compliance with the financial covenant set forth in Section 6.07 and (ii) have a
ratio of (A) Closing Date Total Debt to (B) Consolidated EBITDAX not greater
than 3.75 to 1.00; and the Administrative Agent shall have received a
certificate of a Financial Officer of FCX setting forth, in reasonable detail,
the calculations (including pro forma adjustments) of Consolidated EBITDAX,
Closing Date Total Debt and Consolidated Cash Interest Expense upon which
compliance with the condition in this paragraph (j) is based.

(k) There shall not have occurred any event or circumstance that has resulted in
an MMR Material Adverse Effect.

(l) There shall not have occurred any event or circumstance that has resulted in
a PXP Material Adverse Effect.

(m) The Administrative Agent shall have received, at least five business days
prior to the Combined Closing Date, all documentation and other information
(other than with respect to FCX) that is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act, to the extent such

 

59



--------------------------------------------------------------------------------

documentation and other information was requested at least 10 days prior to the
Combined Closing Date.

The Administrative Agent shall promptly notify the Lenders of the Combined
Closing Date, and such notice shall be conclusive and binding.

SECTION 4.03. MMR Closing Date. If the MMR Closing Date is not the Combined
Closing Date, the obligations of the Lenders to make Loans on the MMR Closing
Date are subject to the satisfaction of the following conditions:

(a) The Administrative Agent shall have received (i) true and complete copies of
the Organizational Documents or equivalent documents of each Person that is or
is required to be a Loan Party as of the MMR Closing Date and a copy of the
resolutions of the Board of Directors or other governing body, as applicable, of
each Person that is or is required to be a Loan Party as of the MMR Closing Date
(or a duly authorized committee thereof) authorizing (A) the execution, delivery
and performance of the Loan Documents to which it is a party and (B) in the case
of the Borrowers, the extensions of credit hereunder, together with such
certificates relating to the good standing (if applicable) of each Person that
is a Loan Party as the Administrative Agent may reasonably request and (ii) a
certificate of each Person that is a Loan Party as of the MMR Closing Date,
dated the MMR Closing Date, reasonably satisfactory in form to the
Administrative Agent, executed by the President, a Vice President, a Financial
Officer, a Secretary, an Assistant Secretary or any similar officer of such Loan
Party, and attaching the documents referred to in clause (a)(i) above; provided
that, if the PXP Closing Date has occurred prior to the MMR Closing Date, the
Borrowers and the other Loan Parties shall not be required to deliver materials
pursuant to this clause (a) to the extent such materials were delivered to the
Administrative Agent on the PXP Closing Date.

(b) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent and the Lenders and dated the MMR Closing Date) of each
of (i) Davis Polk & Wardwell LLP, New York counsel for the Borrowers and the
Subsidiaries, substantially in the form of Exhibit D-1 (in the case of any
Person, to the extent applicable to it as a Loan Party and not covered by an
opinion previously delivered under Section 4.04(b)), (ii) Jones, Walker,
Waechter, Poitevant, Carrère & Denègre, L.L.P., U.S. counsel for the Borrowers
and the Subsidiaries, substantially in the form of Exhibit D-2 (in the case of
any Person, to the extent applicable to it as a Loan Party and not covered by an
opinion previously delivered under Section 4.04(b)), and (iii) if applicable,
local counsel in each jurisdiction where a Subsidiary Guarantor is organized, in
form and substance reasonably satisfactory to the Administrative Agent.

(c) The Administrative Agent shall have received from any Subsidiary of FCX that
is, as of the MMR Closing Date, required to enter into a Guarantee Agreement
pursuant to Section 5.09, a counterpart of the Guarantee Agreement duly executed
and delivered by such Person, together with, to the extent requested

 

60



--------------------------------------------------------------------------------

by the Administrative Agent, documents and opinions of the type referred to in
paragraphs (a) and (b) of this Section 4.03 with respect to such Person.

(d) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the MMR Closing Date, including (i) all fees
separately agreed to be payable to the Agents, the Lenders, JPMS and MLPFS by
FCX in respect of this Agreement and (ii) to the extent invoiced at least one
Business Day prior to the MMR Closing Date, reimbursement or payment of all
out-of-pocket expenses (including fees, charges and disbursements of counsel)
required to be reimbursed or paid by the Borrowers under this Agreement or any
other Loan Document.

(e) The Specified MMR Representations shall be true and correct on and as of the
MMR Closing Date.

(f) The MMR Acquisition shall have been consummated, or substantially
simultaneously with the Borrowings on the MMR Closing Date shall be consummated,
in accordance with applicable law and the MMR Acquisition Agreement (and no
provision of the MMR Acquisition Agreement shall have been waived, amended,
supplemented or otherwise modified in a manner material and adverse to the
Lenders without the consent of JPMS and MLPFS). JPMS and MLPFS shall have
received certified copies of the documentation relating to the MMR Acquisition
that has been received by FCX, except to the extent that the provision thereof
to JPMS and MLPFS is prohibited by law or any applicable confidentiality
agreements. The terms of any other agreements that are material to the interests
of the Lenders entered into in connection with the MMR Acquisition shall not be
inconsistent in any material respect with the terms of this Agreement and the
MMR Acquisition Agreement, as applicable.

(g) To the extent, if any, required to be prepared under the Securities Act and
Regulation S-X thereunder, in connection with the MMR Acquisition and any other
transactions consummated on or prior to the MMR Closing Date, JPMS and MLPFS
shall have received a pro forma consolidated balance sheet of FCX as of the date
of the most recent consolidated balance sheet delivered hereunder (or, if no
consolidated balance sheet has yet been delivered hereunder, as of the date of
the most recent balance sheet referred to in Section 3.04(a)) and a pro forma
statement of operations for the most recent fiscal year, subsequent interim
period (if available) and 12-month period ending on the last day of such interim
period, in each case reflecting such pro forma adjustments as shall be required
under the Securities Act and Regulation S-X thereunder, without duplication of
any such pro forma financial statements delivered under Section 4.04(g).

(h) On the MMR Closing Date, FCX shall, on a pro forma basis, (i) be in
compliance with the financial covenant set forth in Section 6.07 and (ii) have a
ratio of (A) Closing Date Total Debt to (B) Consolidated EBITDAX not greater
than 3.75 to 1.00; and the Administrative Agent shall have received a
certificate of a Financial Officer of FCX setting forth, in reasonable detail,
the calculations

 

61



--------------------------------------------------------------------------------

(including pro forma adjustments) of Consolidated EBITDAX, Closing Date Total
Debt and Consolidated Cash Interest Expense upon which compliance with the
condition in this paragraph (h) is based.

(i) There shall not have occurred any event or circumstance that has resulted in
an MMR Material Adverse Effect.

(j) The Administrative Agent shall have received, at least five business days
prior to the MMR Closing Date, all documentation and other information (other
than with respect to FCX and, if the PXP Closing Date has occurred prior to the
MMR Closing Date, any entity with respect to which documentation and other
information was delivered as a condition to the PXP Closing Date) that is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act, to the
extent such documentation and other information was requested at least 10 days
prior to the MMR Closing Date.

The Administrative Agent shall promptly notify the Lenders of the MMR Closing
Date, and such notice shall be conclusive and binding.

SECTION 4.04. PXP Closing Date. If the PXP Closing Date is not the Combined
Closing Date, the obligations of the Lenders to make Loans on the PXP Closing
Date are subject to the satisfaction of the following conditions:

(a) The Administrative Agent shall have received (i) true and complete copies of
the Organizational Documents or equivalent documents of each Person that is or
is required to be a Loan Party as of the PXP Closing Date and a copy of the
resolutions of the Board of Directors or other governing body, as applicable, of
each Person that is or is required to be a Loan Party as of the PXP Closing Date
(or a duly authorized committee thereof) authorizing (A) the execution, delivery
and performance of the Loan Documents to which it is a party and (B) in the case
of the Borrowers, the extensions of credit hereunder, together with such
certificates relating to the good standing (if applicable) of each Person that
is a Loan Party as the Administrative Agent may reasonably request and (ii) a
certificate of each Person that is a Loan Party as of the PXP Closing Date,
dated the PXP Closing Date, reasonably satisfactory in form to the
Administrative Agent, executed by the President, a Vice President, a Financial
Officer, a Secretary, an Assistant Secretary or any similar officer of such Loan
Party, and attaching the documents referred to in clause (a)(i) above; provided
that, if the MMR Closing Date has occurred prior to the PXP Closing Date, the
Borrowers and the other Loan Parties shall not be required to delivery materials
pursuant to this clause (a) to the extent such materials were delivered to the
Administrative Agent on the MMR Closing Date.

(b) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent and the Lenders and dated the PXP Closing Date) of each
of (i) Davis Polk & Wardwell LLP, New York counsel for

 

62



--------------------------------------------------------------------------------

the Borrowers and the Subsidiaries, substantially in the form of Exhibit E-1,
(ii) Jones, Walker, Waechter, Poitevant, Carrère & Denègre, L.L.P., U.S. counsel
for the Borrowers and the Subsidiaries, substantially in the form of Exhibit
E-2, and (iii) if applicable, local counsel in each jurisdiction where a
Subsidiary Guarantor is organized, in form and substance reasonably satisfactory
to the Administrative Agent.

(c) The Administrative Agent shall have received from (i) each subsidiary of PXP
that has issued a Guarantee of any PXP Indenture Debt, if such Guarantee shall
remain outstanding after giving effect to the Transactions to occur on the PXP
Closing Date, and (ii) any other Subsidiary of FCX that is, as of the PXP
Closing Date, required to enter into a Guarantee Agreement pursuant to
Section 5.09, a counterpart of the Guarantee Agreement duly executed and
delivered by such Person, together with, to the extent requested by the
Administrative Agent, documents and opinions of the type referred to in
paragraphs (a) and (b) of this Section 4.04 with respect to such Person. The
Administrative Agent shall have received from PXP a joinder to this Agreement in
substantially the form of Exhibit G duly executed and delivered by PXP, together
with documents and opinions of the type referred to in paragraphs (a) and (b) of
this Section 4.04 with respect to PXP.

(d) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the PXP Closing Date, including (i) all fees
separately agreed to be payable to the Agents, the Lenders, JPMS and MLPFS by
FCX in respect of this Agreement and (ii) to the extent invoiced at least one
Business Day prior to the PXP Closing Date, reimbursement or payment of all
out-of-pocket expenses (including fees, charges and disbursements of counsel)
required to be reimbursed or paid by the Borrowers under this Agreement or any
other Loan Document.

(e) The Specified PXP Representations shall be true and correct on and as of the
PXP Closing Date.

(f) The PXP Acquisition shall have been consummated, or substantially
simultaneously with the Borrowings on the PXP Closing Date shall be consummated,
in accordance with applicable law and the PXP Acquisition Agreement (and no
provision of the PXP Acquisition Agreement shall have been waived, amended,
supplemented or otherwise modified in a manner material and adverse to the
Lenders without the consent of JPMS and MLPFS). JPMS and MLPFS shall have
received certified copies of the documentation relating to the PXP Acquisition
that has been received by FCX, except to the extent that the provision thereof
to JPMS and MLPFS is prohibited by law or any applicable confidentiality
agreements. The terms of any other agreements that are material to the interests
of the Lenders entered into in connection with the PXP Acquisition shall not be
inconsistent in any material respect with the terms of this Agreement and the
PXP Acquisition Agreement, as applicable.

 

63



--------------------------------------------------------------------------------

(g) To the extent, if any, required to be prepared under the Securities Act and
Regulation S-X thereunder, in connection with the PXP Acquisition and any other
transactions consummated on or prior to the PXP Closing Date, JPMS and MLPFS
shall have received a pro forma consolidated balance sheet of FCX as of the date
of the most recent consolidated balance sheet delivered hereunder (or, if no
consolidated balance sheet has yet been delivered hereunder, as of the date of
the most recent balance sheet referred to in Section 3.04(a)) and a pro forma
statement of operations for the most recent fiscal year, subsequent interim
period (if available) and 12-month period ending on the last day of such interim
period, in each case reflecting such pro forma adjustments as shall be required
under the Securities Act and Regulation S-X thereunder, without duplication of
any pro forma financial statements delivered under Section 4.03(g).

(h) On the PXP Closing Date, FCX shall, on a pro forma basis, (i) be in
compliance with the financial covenant set forth in Section 6.07 and (ii) have a
ratio of (A) Closing Date Total Debt to (B) Consolidated EBITDAX not greater
than 3.75 to 1.00; and the Administrative Agent shall have received a
certificate of a Financial Officer of FCX setting forth, in reasonable detail,
the calculations (including pro forma adjustments) of Consolidated EBITDAX,
Closing Date Total Debt and Consolidated Cash Interest Expense upon which
compliance with the condition in this paragraph (h) is based.

(i) There shall not have occurred any event or circumstance that has resulted in
a PXP Material Adverse Effect.

(j) The Administrative Agent shall have received, at least five business days
prior to the PXP Closing Date, all documentation and other information (other
than with respect to FCX and, if the MMR Closing Date has occurred prior to the
PXP Closing Date, any entity with respect to which documentation and other
information was delivered as a condition to the MMR Closing Date) that is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act, to the
extent such documentation and other information was requested at least 10 days
prior to the PXP Closing Date.

The Administrative Agent shall promptly notify the Lenders of the PXP Closing
Date, and such notice shall be conclusive and binding.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, each Borrower covenants and agrees with the Lenders and the Administrative
Agent that:

 

64



--------------------------------------------------------------------------------

SECTION 5.01. Financial Statements and Other Information. FCX will furnish to
the Administrative Agent and each Lender (for purposes of this Section 5.01,
each of FCX and PTFI is referred to as a “Reporting Person”):

(a) within 90 days after the end of each fiscal year of such Reporting Person
(or, so long as such Reporting Person shall be subject to periodic reporting
obligations under the Exchange Act, by the date that the Annual Report on Form
10-K of such Reporting Person for such fiscal year would be required to be filed
under the rules and regulations of the SEC, giving effect to any automatic
extension available thereunder for the filing of such form), an audited
consolidated balance sheet of such Reporting Person and its consolidated
Subsidiaries and related consolidated statements of income, comprehensive
income, equity and cash flows as of the end of and for such year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
reported on by Ernst & Young LLP or other registered independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of such Reporting Person and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied; provided that
FCX shall only be required to cause PTFI to furnish such audited reports in
respect of PTFI for any fiscal year to the extent otherwise available to PTFI,
and if such audited reports are not otherwise available for any fiscal year, FCX
shall instead cause PTFI to furnish, within 90 days after the end of such fiscal
year, an unaudited consolidated balance sheet of PTFI and its consolidated
Subsidiaries and related unaudited consolidated statements of income,
comprehensive income, equity and cash flows as of the end of and for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
PTFI and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of such Reporting Person (or, so long as such Reporting Person
shall be subject to periodic reporting obligations under the Exchange Act, by
the date that the Quarterly Report on Form 10-Q of such Reporting Person for
such fiscal quarter would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), an unaudited consolidated balance sheet
of such Reporting Person and its consolidated Subsidiaries and related
consolidated statements of income as of the end of and for such fiscal quarter
and related consolidated statements of income, comprehensive income, equity and
cash flows for the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial

 

65



--------------------------------------------------------------------------------

Officers as presenting fairly in all material respects the financial condition
and results of operations of such Reporting Person and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

(c) concurrently with any delivery of financial statements of FCX under clause
(a) or (b) above, a certificate of a Financial Officer of FCX (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.06 and 6.07, (iii) setting forth reasonably detailed
calculations of Consolidated Net Income, Consolidated Total Assets, Consolidated
Cash Interest Expense and Consolidated EBITDAX as at the end of and for the
applicable fiscal period and (iv) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04(a) and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accountants that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Event of Default under Sections
6.06 or 6.07 (which certificate may be limited to the extent required by
accounting rules or guidelines);

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials publicly filed by either
Borrower with the SEC or any Governmental Authority succeeding to any or all of
the functions of said Commission (other than amendments to any registration
statement (to the extent such registration statement, in the form it became
effective, is delivered), exhibits to any registration statement and, if
applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

(f) so long as PTFI is a Subsidiary, a copy of any amendment to the Contract of
Work or Memorandum of Understanding within 30 days following the execution and
delivery thereof;

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of such Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request; and

(h) in the case of FCX, within 180 days after the end of each fiscal year of
FCX, a copy of the Voluntary Principles on Security and Human Rights, prepared
in a manner consistent with FCX’s past practice.

 

66



--------------------------------------------------------------------------------

Materials required to be delivered pursuant to clause (e) of this Section 5.01
shall be deemed to have been delivered on the date on which such materials are
posted on the SEC’s website at www.sec.gov; provided that FCX shall promptly
notify the Administrative Agent and the Lenders of any such posting.

SECTION 5.02. Notices of Material Events. Promptly after any Financial Officer
of FCX obtains knowledge thereof, FCX will furnish to the Administrative Agent
and each Lender written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting FCX or any
Subsidiary thereof that would reasonably be expected to result in a Material
Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of FCX setting forth the details
of the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. FCX will, and will cause each of
its Subsidiaries to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect (a) its legal existence, except in the
case of any Subsidiary other than PTFI, to the extent the failure to do so would
not reasonably be expected to have a Material Adverse Effect, and (b) the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business, except to
the extent the failure to do so would not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03.

SECTION 5.04. Payment of Obligations. Each Borrower will, and will cause each of
its Subsidiaries to, pay all Tax liabilities, before the same shall become
delinquent or in default, except where (a) (i) the validity or amount thereof is
being contested in good faith by appropriate proceedings and (ii) such Borrower
or such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP or (b) the failure to make any such payments,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.05. Insurance. FCX will, and will cause each of its Subsidiaries to,
maintain, with financially sound and reputable insurance companies

 

67



--------------------------------------------------------------------------------

insurance in such amounts and against such risks as are customarily maintained
by companies of established repute engaged in the same or similar businesses
operating in the same or similar locations (after giving effect to any
self-insurance reasonable and customary for similarly situated companies).

SECTION 5.06. Books and Records; Inspection and Audit Rights. Each Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and account sufficient to permit the preparation of financial statements in
accordance with GAAP. Each Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice and during normal business
hours, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants; provided that, excluding any such
visits and inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights under this
Section 5.06 and the Administrative Agent shall not exercise such rights more
than two times during any calendar year absent the existence of an Event of
Default and for one such time the reasonable expenses of the Administrative
Agent in connection with such visit or inspection shall be for the Borrowers’
account; provided, further, that when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives)
may do any of the foregoing at the reasonable expense of the Borrowers at any
time during normal business hours and upon reasonable advance notice. The
Administrative Agent and the Lenders shall give each Borrower the opportunity to
participate in any discussions with such Borrower’s independent accountants.

SECTION 5.07. Compliance with Laws; Environmental Reports. (a) Each Borrower
will, and will cause each of its Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

(b) Except where the failure to do so, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, each Borrower
will, and will cause each Subsidiary to, (i) comply, in all material respects
with all Environmental Laws applicable to its operations and properties,
(ii) obtain and renew all permits required by Environmental Laws necessary for
its operations and properties, and (iii) conduct any remedial or reclamation
actions in compliance with applicable Environmental Laws; provided, however,
that the Borrowers and the Subsidiaries shall not be required to undertake any
remedial or reclamation action or obtain or renew any environmental permit, or
comply with any Environmental Law to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate
reserves, in accordance with GAAP, are maintained in connection therewith. If
either Borrower is in default of its obligations under this paragraph, the
Borrowers will, at the request of the Required Lenders through the
Administrative Agent, provide to the Lenders within 60 days after such request,
at the expense of the Borrowers, an environmental site assessment report for the
properties to which such default relates, prepared by an environmental
consulting firm reasonably acceptable to the

 

68



--------------------------------------------------------------------------------

Administrative Agent and evaluating whether or not Hazardous Materials are
likely to have been released at or to have adversely affected the property, or
otherwise resulted in Environmental Liability and the estimated cost of any
compliance or remedial action in connection with such matters.

(c) With respect to the environmental report evaluating PTFI’s environmental
practices at its properties in Indonesia and prepared by one or more reputable
environmental consulting firms (an “External Environmental Report”), FCX shall
deliver the voluntary External Environmental Report to the Administrative Agent
within 30 days of delivery of the final such report to FCX, commencing with the
report relating to the environmental evaluation that will be commenced during
2014. Thereafter, FCX shall deliver a copy of any subsequent voluntary External
Environmental Report to the Administrative Agent within 30 days of delivery of
the final such report to FCX. The voluntary External Environmental Reports shall
be delivered to the Administrative Agent by FCX at three year intervals (though
for the avoidance of doubt, delivery will in no event be required to be made on
a specific date following such interval) unless the applicable Governmental
Authority in Indonesia makes preparation of such a report mandatory, in which
case, FCX shall provide such External Environmental Reports to the
Administrative Agent at intervals as required by Indonesian law. The Borrowers
will implement, as promptly as practicable after the receipt of any External
Environmental Report, any recommendations contained in such report if the
failure to implement such recommendations could reasonably be expected to result
in a Material Adverse Effect.

(d) To the extent a Borrower or any Subsidiary is not the operator of any Oil
and Gas Property, no such Borrower or Subsidiary shall be obligated to directly
perform any undertakings contemplated by the covenants and agreements contained
in this Section 5.07 which are performable only by such operator and are beyond
the control of such Borrower or Subsidiary, provided that such Borrower or
Subsidiary shall be obligated to use commercially reasonable efforts to
(i) enforce such operator’s contractual obligations to maintain, develop and
operate the Oil and Gas Properties subject to the terms of such contractual
obligations and (ii) cause such operator to comply with this Section 5.07.

SECTION 5.08. Use of Proceeds. If the Combined Closing Date occurs, the proceeds
of Loans made to the Borrowers on the Combined Closing Date shall be used by the
Borrowers solely (and, if required, together with other cash available to the
Borrowers) to (i) pay the cash consideration payable in the MMR Acquisition and
the PXP Acquisition, (ii) repay all amounts outstanding under the MMR Specified
Debt and the PXP Specified Debt, (iii) in the case of FCX, if and to the extent
that PXP or MMR has repaid, prepaid, redeemed or otherwise satisfied and
discharged any portion of the PXP Specified Debt or the MMR Specified Debt, as
applicable, prior to the Combined Closing Date, make a loan, advance or capital
contribution directly or through one or more of its wholly owned Subsidiaries to
PXP or MMR, as applicable, in an aggregate amount equal the aggregate amount of
such repayment, prepayment, redemption or discharge, (iv) pay the Transaction
Costs and (v) for general corporate purposes. If the Combined Closing Date does
not occur, the proceeds of Loans made to the Borrowers on

 

69



--------------------------------------------------------------------------------

the MMR Closing Date shall be used by the Borrowers solely (and, if required,
together with other cash available to the Borrowers) to (i) pay the cash
consideration payable in the MMR Acquisition, (ii) repay all amounts outstanding
under the MMR Specified Debt, (iii) in the case of FCX, if and to the extent
that MMR has repaid, prepaid, redeemed or otherwise satisfied and discharged any
portion of the MMR Specified Debt prior to the Combined Closing Date, make a
loan, advance or capital contribution directly or through one or more of its
wholly owned Subsidiaries to MMR in an aggregate amount equal to the aggregate
amount of such repayment, prepayment, redemption or discharge, (iv) pay the
Transaction Costs in respect of the MMR Transactions and (v) for general
corporate purposes. If the Combined Closing Date does not occur, the proceeds of
Loans made to the Borrowers on the PXP Closing Date shall be used by the
Borrowers solely (and, if required, together with other cash available to the
Borrower) to (i) pay the cash consideration payable in the PXP Acquisition,
(ii) repay all amounts outstanding under the PXP Specified Debt, (iii) in the
case of FCX, if and to the extent that PXP has repaid, prepaid, redeemed or
otherwise satisfied and discharged any portion of the PXP Specified Debt prior
to the Combined Closing Date, make a loan, advance or capital contribution
directly or through one or more of its wholly owned Subsidiaries to PXP in an
aggregate amount equal the aggregate amount of such repayment, prepayment,
redemption or discharge, (iv) pay the Transaction Costs in respect of the PXP
Transactions and (v) for general corporate purposes. No part of the proceeds of
any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation (including on the part of any Lender) of Regulation U or X
of the Board. FCX shall ensure that at all times not more than 25% of the value
of the assets subject to the provisions of Sections 6.02 and 6.03 will consist
of Margin Stock (as defined in Regulation U of the Board); provided that FCX may
permit such Margin Stock to exceed 25% of the value of the assets subject to the
provisions of Sections 6.02 and 6.03 if FCX shall have otherwise put into place
currently effective arrangements to ensure compliance with Regulation U and X
and the Administrative Agent shall have received an opinion satisfactory to it
as to such compliance from a law firm satisfactory to the Administrative Agent.

SECTION 5.09. Guarantee Requirement. The Borrowers will, and will cause their
Subsidiaries to, ensure that the Guarantee Requirement is at all times
satisfied, and in connection therewith will, and will cause their Subsidiaries
to, execute and deliver such documents, instruments and agreements, and take all
corporate or other actions and all actions that may be required under any
applicable laws or regulations or that the Administrative Agent may reasonably
request, to cause the Guarantee Requirement to be satisfied, subject to
Section 11.02.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full,
each Borrower covenants and agrees with the Lenders and the Administrative Agent
that:

 

70



--------------------------------------------------------------------------------

SECTION 6.01. Subsidiary Indebtedness. Each Borrower will not permit any
Subsidiary (other than any Subsidiary that is a Borrower at such time or any
Subsidiary Guarantor) to create, incur, assume or permit to exist any
Indebtedness or Attributable Debt, except:

(a) Guarantees of Indebtedness created under the Loan Documents;

(b) Indebtedness, including Guarantees, existing on the date hereof and set
forth in Schedule 6.01;

(c) Guarantees of Indebtedness of any Subsidiary (other than any Subsidiary that
is a Borrower at such time or any Subsidiary Guarantor) to the extent such
Indebtedness is permitted under this Agreement;

(d) Indebtedness of any Subsidiary to FCX or any Subsidiary;

(e) Indebtedness of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a Subsidiary
in a transaction permitted hereunder) after the date hereof; or Indebtedness of
any Person that is assumed by any Subsidiary in connection with an acquisition
of assets by such Subsidiary, provided that (i) such Indebtedness exists at the
time such Person becomes a Subsidiary (or is so merged or consolidated) or such
assets are acquired and is not created in contemplation of or in connection with
such Person becoming a Subsidiary (or such merger or consolidation) or such
assets being acquired and (ii) no other Subsidiary (other than a Subsidiary into
which the acquired Person is merged or any existing Subsidiary of the acquired
Person) shall Guarantee or otherwise become liable for the payment of such
Indebtedness, except to the extent that such Guarantee is incurred pursuant to
Section 6.01(i);

(f) Indebtedness and Attributable Debt in respect of sale and leaseback
transactions permitted by Section 6.04, in each case incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof but excluding Project Financings; provided that
(i) any such Indebtedness or Attributable Debt is incurred within 180 days prior
to or within 180 days after such acquisition or the completion of such
construction or improvement and (ii) any such Attributable Debt is incurred in
accordance with Section 6.04;

(g) Project Financings and Guarantees thereof in each case by the direct or
indirect parent or parents of the applicable Project Financing Subsidiary;

(h) letters of credit in connection with environmental assurances and
reclamation, provided that the aggregate face amount of all outstanding letters
of credit issued pursuant to this paragraph (h), when taken together with the
aggregate amount of cash and other assets of FCX and the Subsidiaries securing,

 

71



--------------------------------------------------------------------------------

in accordance with Section 6.02(k), (i) environmental assurance and reclamation
claims and (ii) letters of credit in connection with environmental assurance and
reclamation claims (other than cash and other assets of any Subsidiary (other
than any Subsidiary that is a Borrower at such time or any Subsidiary Guarantor)
securing any letter of credit as to which any Subsidiary (other than any
Subsidiary that is a Borrower at such time or a Subsidiary Guarantor) is the
account party), shall not at any time exceed $1,250,000,000;

(i) other Indebtedness (including, for the avoidance of doubt, letters of credit
in connection with environmental assurances and reclamation) and Attributable
Debt in respect of sale and leaseback transactions permitted pursuant to
Section 6.04, provided that, at the time of incurrence of any such Indebtedness
and Attributable Debt and after giving effect thereto, the sum of (i) the
aggregate principal amount of outstanding Indebtedness and Attributable Debt
incurred pursuant to this paragraph (i), (ii) the aggregate principal amount of
outstanding Indebtedness and Attributable Debt of FCX, any Subsidiary that is a
Borrower at such time or any Subsidiary Guarantor secured by a Lien pursuant to
Section 6.02(l) and (iii) the total book value (as would be reflected on a
balance sheet prepared on a consolidated basis in accordance with GAAP) of all
assets subject to any Lien pursuant to Section 6.02(o) shall not exceed the
greater of (A) $2,250,000,000 and (B) 7.5% of Consolidated Total Assets
(provided, however, that the limitations set forth in clauses (A) and (B) shall
not restrict the incurrence of any Indebtedness or Attributable Debt under this
paragraph (i) which (1) is incurred to refinance Indebtedness or Attributable
Debt previously incurred pursuant to this paragraph (i) and (2) does not
increase the outstanding principal amount of such refinanced Indebtedness or
Attributable Debt by more than the amount of accrued interest thereon and fees,
expenses and premiums paid in connection with such refinancing);

(j) Indebtedness under the MMR Senior Notes;

(k) Indebtedness and Attributable Debt incurred in connection with the
refinancing of any Indebtedness or Attributable Debt outstanding pursuant to
Section 6.01(b), (e), (f), (g) or (j), provided that such refinancing shall not
increase the outstanding principal amount of the Indebtedness or Attributable
Debt being refinanced by more than the amount of accrued interest thereon and
fees, expenses and premiums paid in connection with such refinancing; and

(l) Indebtedness of PTFI under the Revolving Credit Agreement.

SECTION 6.02. Liens. Each Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

 

72



--------------------------------------------------------------------------------

(b) any Lien on any property or asset of FCX or any Subsidiary existing on the
date hereof and set forth in Schedule 6.02; provided that (i) any such Lien
shall not apply to any other property or asset of FCX or any Subsidiary and
(ii) such Lien shall secure only those obligations which it secures on the date
hereof;

(c) Liens on fixed or capital assets acquired, constructed or improved by FCX or
any Subsidiary; provided that (i) such Liens secure Indebtedness or Attributable
Debt incurred by FCX or any Subsidiary to finance the acquisition, construction
or improvement of any fixed or capital assets, including Capital Lease
Obligations and Indebtedness assumed in connection with the acquisition of any
such assets and secured by a Lien on any such assets prior to the acquisition
thereof, but excluding Project Financings; provided that any such Attributable
Debt is incurred in accordance with Section 6.04, (ii) such Liens and the
Indebtedness or Attributable Debt secured thereby are incurred by FCX or such
Subsidiary no earlier than 180 days prior to, and no later than 180 days after,
the completion of such acquisition, construction or improvement, (iii) the
principal amount of the Indebtedness or Attributable Debt secured thereby does
not exceed by more than a de minimis amount the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such Liens shall not apply to
any other property or assets of FCX or any Subsidiary;

(d) Liens securing any Project Financing or any Guarantee thereof by any direct
or indirect parent of the applicable Project Financing Subsidiary; provided that
such Liens do not apply to any property or assets of FCX or any of the
Subsidiaries other than the assets of the applicable Project Financing
Subsidiary and Equity Interests in the applicable Project Financing Subsidiary
or any direct or indirect parent thereof that holds no significant assets other
than direct or indirect ownership interests in such Project Financing Subsidiary
or assets related to, or ownership interests in Subsidiaries that hold assets
related to, the operations of such Project Financing Subsidiary;

(e) required margin deposits on, and other Liens on assets (other than Equity
Interests) of, FCX or any Subsidiary securing obligations under Hedging
Agreements entered into in the ordinary course of business to hedge or protect
against actual or reasonably anticipated risks to which FCX or any Subsidiary is
exposed in the conduct and financing of its business, and not in any event for
speculation;

(f) Liens on property, other assets or shares of stock of a Person at the time
such Person becomes a Subsidiary (or at the time FCX or any Subsidiary acquires
such property, other assets or shares of stock, including any acquisition by
means of a merger, consolidation or other business combination transaction with
or into any Subsidiary); provided, however, that such Liens are not created,
incurred or assumed in anticipation of or in connection with such other Person
becoming a Subsidiary (or such acquisition of such property, other assets or
stock); and provided, further, that such Liens are limited to all or part of the
same

 

73



--------------------------------------------------------------------------------

property, other assets or stock (plus improvements, accession, proceeds or
dividends or distributions in connection with the original property, other
assets or stock) that secured the obligations to which such Liens relate;

(g) Liens on assets or property of FCX or any Subsidiary securing Indebtedness
or other obligations of FCX or such Subsidiary owing to any Borrower or any
Subsidiary Guarantor;

(h) Liens securing any refinancing of Indebtedness or Attributable Debt that was
previously so secured and permitted to be secured under this Agreement pursuant
to Section 6.02(b), (c), (d) or (f); provided that (i) such Lien is limited to
all or part of the same property or assets (plus improvements and accessions
thereto) that secured the Indebtedness or Attributable Debt being refinanced at
the time of such refinancing and (ii) such refinancing shall not increase the
outstanding principal amount of the Indebtedness or Attributable Debt being
refinanced by more than the amount of accrued interest thereon and fees,
expenses and premiums paid in connection with such refinancing;

(i) Liens incurred in the ordinary course of business with respect to
obligations (other than Indebtedness for borrowed money) which do not exceed
$750,000,000 at any one time outstanding;

(j) the RTZ Interests;

(k) Liens on cash and other assets securing (i) environmental assurance and
reclamation claims and (ii) letters of credit in connection with environmental
assurance and reclamation claims, provided that the aggregate amount of cash and
other assets of FCX, PTFI and the other Subsidiaries subject to Liens under this
paragraph (k) (other than cash or other assets of any Subsidiary (other than any
Subsidiary that is a Borrower at such time or any Subsidiary Guarantor) securing
letters of credit as to which any Subsidiary (other than any Subsidiary that is
a Borrower at such time or a Subsidiary Guarantor) is the account party), when
taken together with the aggregate face amount of all outstanding letters of
credit issued pursuant to Section 6.01(h), shall not at any time exceed
$1,250,000,000;

(l) Liens not expressly permitted by clauses (a) through (k) securing
Indebtedness and Attributable Debt, provided that, at the time of incurrence of
any such Indebtedness or Attributable Debt (or, if such Indebtedness or
Attributable Debt was previously outstanding but unsecured, at the time of
incurrence of any such Lien) and after giving effect thereto, the sum of (i) the
aggregate principal amount of outstanding Indebtedness and Attributable Debt
secured by a Lien pursuant to this paragraph (l), (ii) the aggregate principal
amount of outstanding Indebtedness and Attributable Debt incurred pursuant to
Section 6.01(i) and (iii) the total book value (as would be reflected on a
balance sheet prepared on a consolidated basis in accordance with GAAP) of all
assets subject to any Lien pursuant to Section 6.02(o) shall not exceed the
greater of (A) $2,250,000,000 and (B) 7.5% of Consolidated Total Assets as of
such time

 

74



--------------------------------------------------------------------------------

(provided, however, that the limitations set forth in clauses (A) and (B) shall
not restrict the incurrence of any Lien under this paragraph (l) to secure
Indebtedness or Attributable Debt which (1) is incurred to refinance
Indebtedness or Attributable Debt previously incurred pursuant to this paragraph
(l) and (2) does not increase the outstanding principal amount of such
refinanced Indebtedness or Attributable Debt by more than the amount of accrued
interest thereon and fees, expenses and premiums paid in connection with such
refinancing);

(m) Liens on the receivables, metals and related assets subject to any
Receivables Facility, Metalstream Transaction or other Indebtedness included in
clause (j) of the definition of “Indebtedness”;

(n) Liens on assets of any Subsidiary, other than any Subsidiary that is a
Borrower at such time or any Subsidiary Guarantor, securing Indebtedness and
Attributable Debt permitted by Section 6.01 (including, for the avoidance of
doubt, intercompany Indebtedness incurred under Section 6.01(d));

(o) Liens incurred with respect to obligations (other than Indebtedness for
borrowed money); provided that, at the time of incurrence of any such Lien and
after giving effect thereto, the sum of (i) the total book value (as would be
reflected on a balance sheet prepared on a consolidated basis in accordance with
GAAP) of all assets subject to any Lien pursuant to this paragraph (o), (ii) the
aggregate principal amount of outstanding Indebtedness and Attributable Debt
secured by a Lien pursuant to Section 6.02(l) and (iii) the aggregate principal
amount of outstanding Indebtedness and Attributable Debt incurred pursuant to
Section 6.01(i) shall not exceed the greater of (A) $2,250,000,000 and (B) 7.5%
of Consolidated Total Assets as of such time; and

(p) any Lien on cash deposited with The Bank of New York, as trustee under the
Indenture dated as of November 14, 2007, between MMR and The Bank of New York,
to pay the redemption price of any MMR Senior Notes that have been called for
redemption.

SECTION 6.03. Fundamental Changes. (a) FCX will not, nor will it permit any
Subsidiary to, effect any Proscribed Consolidation. “Consolidation” means the
merger, consolidation, liquidation or dissolution of any Person with or into any
other Person or the sale, transfer, lease or other disposition of all or
substantially all the assets of any Person to another Person. “Proscribed
Consolidation” means any merger or consolidation involving FCX in which FCX is
not the surviving Person (the “Successor Company”) unless (i) the Successor
Company will be a corporation organized and existing under the laws of the
United States of America, any State thereof or the District of Columbia and the
Successor Company will expressly assume, by an agreement executed and delivered
to the Administrative Agent, in form reasonably satisfactory to the
Administrative Agent, all the obligations of FCX under the Loan Documents; and
(ii) immediately after giving effect to such transaction, (y) no Event of
Default shall have occurred and be continuing or would result therefrom and
(z) the Borrowers would be in pro forma compliance with the Financial Covenants.

 

75



--------------------------------------------------------------------------------

(b) The Borrowers will not, and will not permit the Subsidiaries to, sell,
transfer, lease or otherwise dispose of, in any transaction or series of related
transactions, assets (including Equity Interests of Subsidiaries) constituting
all or substantially all the assets of FCX and the Subsidiaries taken as a
whole.

SECTION 6.04. Sale and Leaseback Transactions. Each Borrower will not, and will
not permit any of its Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for (a) any such sale and leaseback of any fixed or capital
assets that is made for cash consideration in an amount not less than the cost
of such fixed or capital asset and is consummated within 180 days after FCX or
any Subsidiary acquires or completes the construction of such fixed or capital
asset; (b) any such sale and leaseback of Project Financing Assets as part of a
Project Financing, provided in each case that such sale and leaseback is solely
for cash; and (c) any sale and leaseback of fixed or capital assets; provided
that the aggregate amount of the Attributable Debt in respect of such sale and
leaseback transactions under this clause (c) is permitted (i) in the case of
FCX, any Subsidiary that is a Borrower at such time or any Subsidiary Guarantor,
to be secured by a Lien pursuant to Section 6.02(l) and (ii) in the case of any
Subsidiary, other than any Subsidiary that is a Borrower at such time or any
Subsidiary Guarantor, to be incurred pursuant to Section 6.01(i).

SECTION 6.05. Fiscal Year. FCX will not change its fiscal year to end on any
date other than December 31.

SECTION 6.06. Total Leverage Ratio. The Borrowers will not permit the Total
Leverage Ratio on the last day of any fiscal quarter to exceed 3.75 to 1.00.

SECTION 6.07. Interest Expense Coverage Ratio. The Borrowers will not permit the
ratio of (a) Consolidated EBITDAX to (b) Consolidated Cash Interest Expense, in
each case for any period of four consecutive fiscal quarters, to be less than
2.50 to 1.00.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) either Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) either Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)

 

76



--------------------------------------------------------------------------------

payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of either
Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

(d) either Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to the existence of
either Borrower) or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to FCX
(which notice will be given at the request of any Lender);

(f) (i) default shall be made with respect to any Material Indebtedness if the
effect of any such default shall be to accelerate, or to permit the holder or
obligee of any such Material Indebtedness (or any trustee on behalf of such
holder or obligee) to accelerate, the stated maturity of such Material
Indebtedness or, in the case of Hedging Agreements, require the payment of any
net termination value in respect thereof or, in the case of Project Financings,
permit foreclosure upon, or require FCX or any Subsidiary to repurchase the
related Project Financing Assets; or (ii) any amount of principal or interest of
any Material Indebtedness or any payment under a Hedging Agreement constituting
Material Indebtedness, in each case regardless of amount, shall not be paid when
due, whether at maturity, by acceleration or otherwise (after giving effect to
any period of grace specified in the instrument evidencing or governing such
Material Indebtedness);

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of either Borrower or any Significant Subsidiary (each, a “Material
Company”) or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Material
Company or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

77



--------------------------------------------------------------------------------

(h) any Material Company shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (g) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Material Company or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding or (v) make a general assignment for the benefit of creditors;

(i) any Material Company shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;

(j) one or more judgments for the payment of money in an aggregate amount in
excess of $175,000,000 shall be rendered against either Borrower, any Subsidiary
or any combination thereof and the same shall remain undischarged for a period
of 45 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of either Borrower or any Subsidiary to enforce any such
judgment;

(k) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;

(l) any Guarantee under any Guarantee Agreement shall cease to be, or shall be
asserted by any Loan Party in writing not to be, a valid and enforceable
Guarantee;

(m) any Governmental Authority shall condemn, seize, nationalize, assume the
management of, or appropriate any material portion of the property, assets or
revenues of either Borrower or any Subsidiary (either with or without payment of
compensation); or

(n) a Change in Control shall occur;

then, and (i) in every such event (other than an event with respect to either
Borrower described in clause (g) or (h) of this Article), and at any time after
the Initial Closing Date and thereafter during the continuance of such event,
the Administrative Agent may, and at the request of the Required Lenders shall,
by notice to the Borrowers, take any or all of the following actions, at the
same or different times: (x) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder, shall become due and payable immediately, without
presentment, demand,

 

78



--------------------------------------------------------------------------------

protest or other notice of any kind, all of which are hereby waived by each
Borrower and (y) exercise any or all the remedies then available under the Loan
Documents; and (ii) in case of any event with respect to either Borrower
described in clause (g) or (h) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Borrower.

It is understood and agreed that (x) the Administrative Agent and the Lenders
shall not be permitted to take any of the foregoing actions with respect to any
Default or Event of Default occurring during the period between the Effective
Date and the Initial Closing Date, until after the Initial Closing Date, and the
funding of the Loans by the Lenders on the Initial Closing Date, shall have
occurred and (y) except pursuant to clause (ii) of the preceding paragraph or as
provided in Section 2.06, the Administrative Agent and the Lenders shall not
have any right to terminate any unused Commitments upon the occurrence of any
Default or Event of Default.

ARTICLE VIII

The Agents

Each of the Lenders hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement and its successors to
serve as administrative agent under the Loan Documents, and authorizes the
Administrative Agent to take such actions and to exercise such powers as are
delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

Each of the Agents hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Agent, and such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with either Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall

 

79



--------------------------------------------------------------------------------

believe in good faith to be necessary, under the circumstances as provided in
the Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion, could expose the
Administrative Agent to liability or be contrary to any Loan Document or
applicable law, and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrowers,
any Subsidiary or any Affiliate of any of the foregoing that is communicated to
or obtained by the Person serving as Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents) or in the
absence of its own gross negligence or wilful misconduct, as determined by a
court of competent jurisdiction by a final and non-appealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by FCX or
a Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any Default, (iv) the sufficiency, validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent or
satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent.

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or

 

80



--------------------------------------------------------------------------------

through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any of and all their
duties and exercise their rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders
and the Borrowers. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrowers, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its intent to resign, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a bank with an office in New York, New
York, or an Affiliate of any such bank. Upon the acceptance of its appointment
as Administrative Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents. The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed by
the Borrowers and such successor. Notwithstanding the foregoing, in the event no
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders and the Borrowers,
whereupon, on the date of effectiveness of such resignation stated in such
notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, and (b) the
Required Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, provided that
(i) all payments required to be made hereunder or under any other Loan Document
to the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender.
Following the effectiveness of the Administrative Agent’s resignation from its
capacity as such, the provisions of this Article and Section 9.03, as well as
any exculpatory, reimbursement and indemnification provisions set forth in any
other Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent and in respect of the matters referred to in the
proviso under clause (a) above.

Each Lender acknowledges that it has, independently and without reliance upon
either Agent, any person listed on the cover page of this Agreement as an
arranger,

 

81



--------------------------------------------------------------------------------

or any other Lender, or any of the Related Parties of any of the foregoing, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon either Agent,
any person listed on the cover page of this Agreement as an arranger, or any
other Lender, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Each Lender, by delivering its signature page to this Agreement on or prior to
the Effective Date and funding its Loans on the applicable Closing Date, or
delivering its signature page to an Assignment and Assumption pursuant to which
it shall become a Lender hereunder, shall be deemed to have acknowledged receipt
of, and consented to and approved, each Loan Document and each other document
required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or the Lenders on the Effective Date and a Closing Date, as
applicable.

No Credit Party shall have any right individually to enforce any Guarantee of
the Obligations, it being understood and agreed that all powers, rights and
remedies under the Loan Documents may be exercised solely by the Administrative
Agent on behalf of the Credit Parties in accordance with the terms thereof. Each
Credit Party, whether or not a party hereto, will be deemed, by its acceptance
of the benefits of the Guarantees of the Obligations provided under the Loan
Documents, to have agreed to the foregoing provisions.

Notwithstanding anything herein to the contrary, neither the Syndication Agent
nor any Person named on the cover page of this Agreement as an arranger or a
documentation agent shall have any duties or obligations under this Agreement or
any other Loan Document (except in its capacity, as applicable, as a Lender),
but all such Persons shall have the benefit of the indemnities provided for
hereunder.

The provisions of this Article are solely for the benefit of the Agents and the
Lenders, and neither Borrower nor any other Loan Party shall have any rights as
a third party beneficiary of any such provisions.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

82



--------------------------------------------------------------------------------

(i) if to either Borrower, to it at Freeport-McMoRan Copper & Gold Inc., 333 N.
Central Avenue, Phoenix, AZ 85004, Attention of Treasurer (Telecopy No. (602)
366-7321);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 500 Stanton Christiana Road, 3rd Floor, Newark, Delaware
19713-2107, Attention of Richard McCloskey (Telecopy No. (302) 634-1417), with a
copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue, New York, New York 10179,
Attention of Peter Predun (Telecopy No. (212) 270-5100); or

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or a Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communication pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by any Agent or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Agents and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan shall not be construed as a waiver of any Default, regardless
of whether any Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
each of the Borrowers and the Required Lenders or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative

 

83



--------------------------------------------------------------------------------

Agent and the Loan Party or Loan Parties that are parties thereto, in each case
with the consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce or forgive the principal amount of any Loan or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of the Lender holding such Loan or for whose account such
principal, interest or fee is payable, (iii) postpone the maturity of any Loan,
or any date for the payment of any interest or fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of the Lender
holding such Loan or Commitment or for whose account such interest or fee is
payable, (iv) change Section 2.16(b) or (c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (v) change any of the provisions of this Section or the percentage
set forth in the definition of “Required Lenders” or any other provision of any
Loan Document specifying the number or percentage of Lenders required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender, or (vi) except
as expressly provided for in the Loan Documents, release all or substantially
all the Subsidiary Guarantors from their Guarantees, if any, under the Loan
Documents or limit the liability of all or substantially all the Subsidiary
Guarantors in respect of such Guarantees, without the written consent of each
Lender, provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of any Agent without the prior written consent of
such Agent.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) Each Borrower agrees to
pay (i) all reasonable out-of-pocket expenses incurred by each Agent and its
Affiliates, including the reasonable and documented fees, charges and
disbursements of counsel for each Agent, in connection with the syndication of
the credit facilities provided for herein, the preparation and administration of
the Loan Documents or any amendments, modifications or waivers of the provisions
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable out-of-pocket expenses incurred by any
Agent or any Lender, including the fees, charges and disbursements of any
counsel for any Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made hereunder,
including all such reasonable out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.

(b) Each Borrower agrees to indemnify each Agent, each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any other agreement or instrument contemplated hereby, the performance by the
parties to the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or the use of the proceeds thereof, (iii) any actual or

 

84



--------------------------------------------------------------------------------

alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by either Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to either
Borrower or any of its Subsidiaries, other than losses, claims, damages,
liabilities and related costs and expenses arising from a release of Hazardous
Materials or Environmental Liability (except releases of Hazardous Materials or
Environmental Liabilities actually caused by either Borrower or any of its
Subsidiaries or any of their respective tenants, contractors or agents) to the
extent (and only to the extent) first occurring and first existing after title
to the relevant real property or facility is vested in any Agent or Lender or
other party after the completion of foreclosure proceedings or the granting of a
deed-in-lieu of foreclosure or similar transfer of title, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee. This Section 9.03(b) shall not apply with respect to Taxes other
than any Taxes that represent losses or damages arising from any non-Tax claim.

(c) To the extent that either Borrower fails to pay any amount required to be
paid by it to any Agent under paragraph (a) or (b) of this Section (but without
affecting such Borrower’s obligations thereunder), each Lender severally agrees
to pay to the applicable Agent such Lender’s pro rata share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against such Agent in its capacity as such. For
purposes of the immediately preceding sentence, a Lender’s “pro rata share”
shall be determined based upon its share of the unused Commitments and
outstanding Loans at the time. The obligations of the Lenders under this
paragraph (c) are subject to the last sentence of Section 2.02(a) (which shall
apply mutatis mutandis to the Lenders’ obligations under this paragraph (c)). If
any action, suit or proceeding arising from any of the foregoing is brought
against any Lender, any Agent or other Person indemnified or intended to be
indemnified pursuant to this Section 9.03, FCX, to the extent and in the manner
directed by such indemnified party, will resist and defend such action, suit or
proceeding or cause the same to be resisted and defended by counsel designated
by FCX (which counsel shall be satisfactory to such Lender, such Agent or other
Person indemnified or intended to be indemnified). If FCX shall fail to do any
act or thing which it has covenanted to do hereunder or any representation or
warranty on the part of FCX contained in this Agreement shall be breached, any
Lender or any Agent may (but shall not be obligated to) do the same or cause it
to be done or remedy any such breach, and may expend its funds for such purpose.
Any and all amounts so expended by any Lender or any Agent shall be repayable to
it by FCX immediately upon such Person’s demand therefor.

(d) To the extent permitted by applicable law, neither Borrower shall assert,
and each hereby waives, any claim against any Indemnitee on any theory of

 

85



--------------------------------------------------------------------------------

liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than 10 days
after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) a Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by a Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Agents and the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

(b) (i) No Lender may assign all or any portion of its Commitment hereunder
prior to the earlier of (A) the Combined Closing Date and (B) the occurrence of
both of the MMR Termination Date and the PXP Termination Date (such earlier
date, the “Final Closing Date”). Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may, after the Final Closing Date has
occurred, assign to one or more assignees (other than any natural person) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of the Loans at the time owing to it) with the prior consent (such
consent not to be unreasonably withheld or delayed) of the Administrative Agent,
and, if the proposed assignee is a competitor, or an Affiliate of a competitor,
of the Borrower or any of its Affiliates, the Borrowers.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund, or an assignment of the entire remaining amount of the
assigning Lender’s Loans, the amount of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall (1) be an integral multiple of $1,000,000 and (2) not be less than
$5,000,000 unless each of the Borrowers and the Administrative Agent otherwise
consent; provided that no such consent of either Borrower shall be required if
an Event of Default under clause (a), (b), (g) or (h) of Article VII has
occurred and is continuing; and provided further that simultaneous

 

86



--------------------------------------------------------------------------------

assignments in respect of a Lender and its Approved Funds shall be aggregated
for purposes of such requirement;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, payable by either the assignee or the assignor
(provided that only one such fee shall be payable in respect of simultaneous
assignments by a Lender and its Approved Funds); and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any Tax forms required
by Section 2.15(f).

For purposes of this Section 9.04(b), the terms “Approved Fund” and “CLO” have
the following meanings:

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund that invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor.

“CLO” means an entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course and is
administered or managed by a Lender or an Affiliate of such Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.13, 2.14, 2.15 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and

 

87



--------------------------------------------------------------------------------

Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders and the principal amount of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrowers, the Agents and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, any Agent and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) Any Lender may, without the consent of, or notice to, the Borrowers or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (C) the Borrowers,
the Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and (D) such Lender will continue to give prompt attention to and
process (including, if required, through discussions with Participants) requests
for waivers or amendments hereunder. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce the Loan Documents and to approve any
amendment, modification or waiver of any provision of the Loan Documents;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. The Borrowers agree that each Participant shall be
entitled to the benefits of Sections 2.13, 2.14 and 2.15 (subject to the
requirements and limitations therein, including the requirements under
Section 2.15(f) (it being understood that the documentation required under
Section 2.15(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.16 and 2.17 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.13 or 2.15, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a

 

88



--------------------------------------------------------------------------------

Change in Law that occurs after the Participant acquired the applicable
participation. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.16(c) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d) Any Lender may, without the consent of the Borrowers or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that any Agent or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.13, 2.14, 2.15 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Commitments or the
termination of this Agreement or any provision hereof.

 

89



--------------------------------------------------------------------------------

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to any Agent constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, and each of its Affiliates, is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations at any
time owing (although such obligations may be unmatured) by such Lender or
Affiliate to or for the credit or the account of either Borrower against any of
and all the obligations then due of either Borrower now or hereafter existing
under this Agreement. The applicable Lender shall notify the Borrowers and the
Administrative Agent of such setoff and application, provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such setoff and application under this Section. The rights of each Lender and
its Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender and Affiliates may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process;
Sovereign Immunity. (a) This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and

 

90



--------------------------------------------------------------------------------

unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that any Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against either Borrower or its properties in the courts of any jurisdiction.

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, trustees,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the

 

91



--------------------------------------------------------------------------------

confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any actual or prospective assignee of or
Participant in any of its rights or obligations under this Agreement or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to either Borrower or any other Loan Party and its
obligations, (g) with the consent of the Borrowers, (h) to any credit insurance
provider relating to the Borrowers and their Obligations or (i) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to any Agent or any Lender on a
nonconfidential basis from a source other than either Borrower. For the purposes
of this Section, “Information” means all information received from or on behalf
of either Borrower relating to either Borrower or its business, other than any
such information that is available to any Agent or any Lender on a
nonconfidential basis prior to disclosure by either Borrower. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.13. Patriot Act. Each Lender and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies each Borrower that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of each Borrower and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Borrower in
accordance with the Patriot Act. Each Borrower agrees to provide the Lenders,
upon request, with all documentation and other information required from time to
time to be obtained by the Lenders pursuant to applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act.

SECTION 9.14. No Fiduciary Relationship. The Borrowers, on behalf of themselves
and the Subsidiaries, agree that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Borrowers, the Subsidiaries and their Affiliates, on the one hand, and the
Agents, the Lenders and their Affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Agents, the Lenders or their Affiliates, and
no such duty will be deemed to have arisen in connection with any such
transactions or communications.

SECTION 9.15. Release of Guarantees. (a) A Subsidiary Guarantor shall
automatically be released from its obligations under the Loan Documents upon the
consummation of any transaction permitted by this Agreement as a result of which
such

 

92



--------------------------------------------------------------------------------

Subsidiary Guarantor ceases to be a Subsidiary; provided that, if so required by
this Agreement, the Required Lenders (or such greater number of Lenders as may
be required under Section 9.02) shall have consented to such transaction and the
terms of such consent did not provide otherwise. In connection with any release
pursuant to this Section, the Administrative Agent shall promptly execute and
deliver to any Subsidiary Guarantor, at such Subsidiary Guarantor’s expense, all
documents that such Subsidiary Guarantor shall reasonably request to evidence
such termination or release.

(b) Any execution and delivery of documents pursuant to this Section shall be
without recourse to or warranty by the Administrative Agent.

SECTION 9.16. Non-Public Information. (a) Each Lender acknowledges that all
information furnished to it pursuant to this Agreement from the Borrowers or on
their behalf and relating to the Borrowers, the Subsidiaries or their respective
businesses may include material non-public information concerning the Borrowers
and the Subsidiaries or their securities, and confirms that it has developed
compliance procedures regarding the use of material non-public information and
that it will handle such material non-public information in accordance with the
procedures and applicable law, including Federal and state securities laws.

(b) All such information, including requests for waivers and amendments,
furnished by the Borrowers or the Administrative Agent pursuant to, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain material non-public information about the Borrowers and the
Subsidiaries and their securities. Accordingly, each Lender represents to the
Borrowers and the Administrative Agent that it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.

ARTICLE X

Co-Borrower Obligations

SECTION 10.01. Joint and Several Liability. (a) In consideration of the
establishment of the Commitments and the making of the Loans hereunder, and of
the benefits to each of the Borrowers that are anticipated to result therefrom,
each of the Borrowers agrees that, notwithstanding any other provision contained
herein or in any other Loan Document, it will be a co-borrower hereunder and
shall be fully liable for all of the Obligations, both severally and jointly
with the other Borrower, if any. Accordingly, each Borrower irrevocably agrees
with each Lender and the Administrative Agent and their respective successors
and assigns that such Borrower will make prompt payment in full when due
(whether at stated maturity, by acceleration, by optional prepayment or
otherwise) of the Obligations, strictly in accordance with the terms thereof.
Each of the Borrowers hereby further agrees that if any Loan Party shall fail to

 

93



--------------------------------------------------------------------------------

pay in full when due (whether at stated maturity, by acceleration, by optional
prepayment or otherwise) any of the Obligations, then the Borrowers will
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal. Upon the delivery to the Administrative Agent by PXP of a joinder
substantially in the form of Exhibit G and other documents and opinions required
by Section 4.02(c) or 4.04(c), as applicable, PXP will be a co-borrower
hereunder and shall be fully liable for all of the Obligations, both severally
and jointly with the other Borrower, as if PXP had been a Borrower hereunder on
the Effective Date.

SECTION 10.02. Obligations Unconditional. (a) The obligations of each of the
Borrowers under Section 10.01 hereof are absolute and unconditional irrespective
of the value, genuineness, validity, regularity or enforceability of the
obligations of either Borrower under this Agreement or any other Loan Document,
or any substitution, release or exchange of any other guarantee of or security
for any of the Obligations, and, to the fullest extent permitted by applicable
law, irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section that the joint and several obligations of
the Borrowers hereunder shall be absolute and unconditional under any and all
circumstances. Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not affect the
joint and several liability of either Borrower hereunder:

(i) at any time or from time to time, without notice to either Borrower, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein or therein shall be done or
omitted; or

(iii) the maturity of any of the Obligations shall be accelerated or delayed, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under this Agreement or any other agreement or instrument
referred to herein or therein shall be waived or any other guarantee of any of
the Obligations or any security therefor shall be released or exchanged in whole
or in part or otherwise dealt with.

(b) Certain Waivers. Each of the Borrowers hereby expressly waives diligence,
presentment, demand of payment, protest and all notices whatsoever, and any
requirement that the Administrative Agent or any Lender exhaust any right, power
or remedy or proceed against either Borrower under this Agreement or any other
agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, or security for, any of the Obligations.

 

94



--------------------------------------------------------------------------------

(c) Reinstatement. The obligations of each of the Borrowers under this Article X
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of either Borrower in respect of the Obligations is
rescinded or must be otherwise restored by any holder of any of the Obligations,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise.

(d) Remedies. Each of the Borrowers agrees that, as between the Borrowers, in
their capacity as co-obligors with joint and several liability, and the Lenders,
the obligations of either Borrower under this Agreement may be declared to be
forthwith due and payable as provided in Article VII hereof (and shall be deemed
to have become automatically due and payable in the circumstances provided in
said Article VII) for purposes of Section 10.01 hereof notwithstanding any stay,
injunction or other prohibition preventing such declaration (or preventing such
obligations from becoming automatically due and payable) as against either
Borrower and that, in the event of such declaration (or such obligations being
deemed to have become automatically due and payable), such obligations (whether
or not due and payable by such Borrower) shall forthwith become due and payable
by the other Borrower, in its capacity as co-obligor, for purposes of such
Section 10.01.

(e) Continuing Obligation. Each of the agreements of the Borrowers in this
Article X is a continuing agreement and undertaking, and shall apply to all
Obligations whenever arising.

(f) Standstill. Upon payment by either of the Borrowers of any sums as provided
under Section 10.01, all rights, if any, of such paying Borrower against the
other Borrower arising as a result thereof by way of subrogation or otherwise
shall in all respects be irrevocably waived prior to the indefeasible payment in
full in cash of all of the Obligations.

(g) Borrower Resignation. PXP will cease to be a Borrower hereunder (and may
thereafter be released from its obligations as a Borrower under this Agreement)
(the “Co-Borrower Resignation”) at such time, if any, as (and only for such
periods as) PXP (i) no longer has any obligations in respect of (A) any PXP
Indenture Debt and any refinancing Indebtedness in respect thereof or (B) any
bank credit facility or other capital market indebtedness, in each case in an
amount in excess of $500,000,000 and (ii) no longer guarantees any obligations
of FCX in respect of (and is no longer a co-borrower under) the Revolving Credit
Agreement, the MMR Bridge Facility, the PXP Bridge Facility, the Senior Notes or
any Other Senior Debt, provided that for all purposes hereunder and under the
other Loan Documents such Co-Borrower Resignation shall only become effective on
the date that each of the following conditions has been met (the “Co-Borrower
Resignation Date”):

(i) FCX shall have delivered to the Administrative Agent a written notice of
such Co-Borrower Resignation at least 10 Business Days in advance of (but not
more than 30 days in advance of) the Co-Borrower Resignation Date, specifying
the intended Co-Borrower Resignation Date;

 

95



--------------------------------------------------------------------------------

(ii) at the time of and after giving effect to such Co-Borrower Resignation, the
Borrowers shall be in pro forma compliance with Sections 6.01 and 6.02;

(iii) at the time of and after giving effect to such Co-Borrower Resignation,
(A) no Default or Event of Default shall have occurred and be continuing, and
(B) the representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
intended Co-Borrower Resignation Date, except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date; and

(iv) FCX shall have delivered to the Administrative Agent a certificate of a
Financial Officer of FCX, dated as of the Co-Borrower Resignation Date,
certifying as to the matters specified in clauses (ii) and (iii) above and
setting forth reasonably detailed calculations demonstrating compliance with
clause (ii) above.

ARTICLE XI

Subsidiary Guarantors

SECTION 11.01. Designation of Subsidiary Guarantors. FCX may designate any
Subsidiary (other than any Subsidiary that, at the time, is already a Required
Subsidiary Guarantor) as a Subsidiary Guarantor (a “Guarantor Designation”),
provided that, for purposes of Sections 6.01 and 6.02, such Designation shall
only become effective on the date that each of the following conditions has been
met (the “Guarantor Designation Date”):

(a) FCX shall have delivered to the Administrative Agent a written notice of
such Guarantor Designation at least 10 Business Days in advance of (but not more
than 30 days in advance of) the Guarantor Designation Date, specifying the
Subsidiary subject to the Guarantor Designation;

(b) at the time of and after giving effect to such Guarantor Designation on the
Guarantor Designation Date, the Borrowers shall be in pro forma compliance with
Sections 6.01 and 6.02;

(c) such Subsidiary shall have executed and delivered to the Administrative
Agent a Guarantee Agreement (or a supplement thereto), and such Guarantee
Agreement shall be in full force and effect;

(d) the Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of such Subsidiary, the
authorization of its execution of and performance of its obligations under the
applicable Guarantee

 

96



--------------------------------------------------------------------------------

Agreement, and any other legal matters relating to the Guarantor Designation and
reasonably requested by the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent;

(e) the Administrative Agent shall have received a favorable opinion (addressed
to the Agents and the Lenders and dated the Guarantor Designation Date) from
each of (i) New York counsel and (ii) if reasonably requested by the
Administrative Agent (and in all cases where the applicable Subsidiary is
organized under the laws of a jurisdiction outside of the United States of
America), local counsel, and such opinions shall be reasonably satisfactory to
the Administrative Agent and cover such matters relating to the Guarantor
Designation as the Administrative Agent may reasonably request; and

(f) FCX shall have delivered to the Administrative Agent a certificate of a
Financial Officer of FCX, dated as of the Guarantor Designation Date, certifying
as to the matters set forth in clauses (b) and (c) above and setting forth
reasonably detailed calculations demonstrating compliance with clause (b) above.

SECTION 11.02. Optional Guarantor Terminations. FCX may elect to terminate any
Guarantee of the Obligations by any Subsidiary Guarantor (a “Guarantor
Termination”), provided that, (i) no such Guarantor Termination shall be given
or take effect with respect to any Subsidiary that is at the time a Required
Subsidiary Guarantor, and (ii) for all purposes hereunder and under the other
Loan Documents, including under any Guarantee Agreement, such Guarantor
Termination shall only become effective on the date that each of the following
conditions has been met (the “Guarantor Termination Date”):

(a) FCX shall have delivered to the Administrative Agent a written notice of
such Guarantor Termination at least 10 Business Days in advance of (but not more
than 30 days in advance of) the Guarantor Termination Date, specifying (i) the
Subsidiary subject to such Guarantor Termination and (ii) the intended Guarantor
Termination Date;

(b) at the time of and after giving effect to such Guarantor Termination, the
Borrowers shall be in pro forma compliance with Sections 6.01 and 6.02;

(c) at the time of and after giving effect to such Guarantor Termination, (i) no
Default or Event of Default shall have occurred and be continuing, and (ii) the
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
intended Guarantor Termination Date, except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date; and

(d) FCX shall have delivered to the Administrative Agent a certificate of a
Financial Officer of FCX, dated as of the Guarantor Termination Date, certifying
as to the matters specified in clauses (b) and (c) above and setting forth
reasonably detailed calculations demonstrating compliance with clause (b) above.

 

97



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

FREEPORT-MCMORAN COPPER & GOLD INC.,   by      

/s/ Kathleen L. Quirk

    Name:   Kathleen L. Quirk     Title:   Senior Vice President, Chief
Financial Officer and Treasurer

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent,

  by      

/s/ Peter S. Predun

    Name: Peter S. Predun     Title:   Executive Director

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as

Syndication Agent,

  by      

/s/ James K. G. Campbell

    Name: James K. G. Campbell     Title:   Director

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
Bank of America, N.A.   by      

/s/ James K. G. Campbell

    Name: James K. G. Campbell     Title:   Director

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
Citibank, N.A.   by      

/s/ Raymond G. Dunning

    Name: Raymond G. Dunning     Title:   Vice President

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
HSBC Bank USA, National Association   by      

/s/ Alexandra Barrows

    Name: Alexandra Barrows     Title:   Vice President

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
Mizuho Corporate Bank, Ltd.   by      

/s/ Leon Mo

    Name: Leon Mo     Title:   Authorized Signatory

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
Sumitomo Mitsui Banking Corporation   by      

/s/ Shuji Yabe

    Name: Shuji Yabe     Title:   Managing Director

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
The Bank of Nova Scotia   by      

/s/ Michael Eddy

    Name: Michael Eddy     Title:   Managing Director

 

For any Lender requiring a second signature line:   by      

/s/ Ian Stephenson

    Name: Ian Stephenson     Title:   Director

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
The Bank of Tokyo-Mitsubishi UFJ, Ltd.   by      

/s/ Christine Howatt

    Name: Christine Howatt     Title:   Authorized Signatory

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
Canadian Imperial Bank of Commerce, NY Agency   by      

/s/ Dominic Sorresso

    Name: Dominic Sorresso     Title:   Authorized Signatory

 

For any Lender requiring a second signature line:   by      

/s/ Eoin Roche

    Name: Eoin Roche     Title:   Authorized Signatory

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
U.S. Bank National Association   by      

/s/ Richard J. Ameny, Jr.

    Name: Richard J. Ameny, Jr.     Title:   Vice President

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
BNP Paribas   by      

/s/ Renaud-Franck Falce

    Name: Renaud-Franck Falce     Title:   Managing Director

 

For any Lender requiring a second signature line:   by      

/s/ Nicole Mitchell

    Name: Nicole Mitchell     Title:   Vice President

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
Bank of Montreal, Chicago Branch   by             /s/ Yacouba Kane     Name:  
Yacouba Kane     Title:   Vice President

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
Sovereign Bank, N.A.   by      

/s/ William Maag

    Name: William Maag     Title:   Senior Vice President

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
Agricultural Bank of China, Ltd., New York Branch   by      

/s/ Zhang, JiJun

    Name: Zhang, JiJun     Title:   Deputy General Manager

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
Compass Bank   by      

/s/ Susana Campuzano

    Name: Susana Campuzano     Title:   Sr. Vice President

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
Royal Bank of Canada   by      

/s/ Stam Fountoulakis

    Name: Stam Fountoulakis     Title:   Authorized Signatory

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
The Toronto-Dominion Bank, New York Branch   by      

/s/ Robyn Zeller

    Name: Robyn Zeller     Title:   Vice President

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
Wells Fargo Bank, N.A.   by      

/s/ Adrienne Luzzi

    Name: Adrienne Luzzi     Title:   Vice President

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
Standard Chartered Bank   by      

/s/ James H. Ramage

    Name: James H. Ramage     Title:   Managing Director

 

For any Lender requiring a second signature line:   by        

/s/ Robert K. Reddington

    Name:   Robert K. Reddington     Title:  

Credit Documentation Manager

Credit Documentation Unit,

WB Legal-Americas

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
DBS Bank Ltd., Los Angeles Agency   by      

/s/ Aik Lim Kok

    Name: Aik Lim Kok     Title:   Assistant General Manager

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
The Northern Trust Company   by      

/s/ John Lascody

    Name: John Lascody     Title:   Vice President

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
State Bank of India, New York   by      

/s/ Vijayalakshmi Muddu

    Name: Vijayalakshmi Muddu     Title:   VP & Head (Syndications)

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
Bank of China, New York   by      

/s/ Haifeng Xu

    Name: Haifeng Xu     Title:   Executive Vice President

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
Bank of Communications Co., Ltd., New York Branch   by      

/s/ Shelley He

    Name: Shelley He     Title:   Deputy General Manager

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
Capital One National Association   by      

/s/ Nancy G. Moragas

    Name: Nancy G. Moragas     Title:   SVP

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
Natixis, New York Branch   by      

/s/ Michael Peist

    Name: Michael Peist     Title:   Managing Director

 

For any Lender requiring a second signature line:   by      

/s/ Carla Gray

    Name: Carla Gray     Title:   Director

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
UBS Loan Finance LLC  

by

     

/s/ Lana Gifas

    Name: Lana Gifas     Title:   Director

For any Lender requiring a second signature line:

 

by

     

/s/ Kenneth Chin

    Name: Kenneth Chin     Title:   Director

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
Bank Hapoalim B.M   by      

/s/ James P. Surless

    Name: James P. Surless     Title:   Vice President

 

For any Lender requiring a second signature line:   by      

/s/ Charles McLaughlin

    Name: Charles McLaughlin     Title:   Senior Vice President

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
Bank of the West   by      

/s/ G. S. Todd Berryman

    Name: G. S. Todd Berryman     Title:   Senior Vice President

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM

LOAN AGREEMENT

Sabadell United Bank, N.A.   by      

/s/ Maurici Lladó

    Name: Maurici Lladó     Title:   EVP Corporate & Commercial Banking

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
Bank of Taiwan, New York Branch   by      

/s/ Kevin H. Hsieh

    Name: Kevin H. Hsieh     Title:   VP & General Manager

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT

National Bank of Kuwait, S.A.K., Grand Cayman Branch

  by      

/s/ Michael McHugh

   

Name: Mr. Michael McHugh

   

Title:   Executive Manager

 

For any Lender requiring a second signature line:   by      

/s/ Arlette Kittaneh

   

Name: Ms. Arlette Kittaneh

   

Title:   Executive Manager

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
Taiwan Cooperative Bank Ltd., Seattle Branch   by      

/s/ Ming Chih Chen

    Name: Ming Chih Chen     Title:   VP & General Manager

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
City National Bank, as Lender   by      

/s/ Jennifer Velez

    Name: Jennifer Velez     Title:   Vice President

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
Crédit Industriel et Commercial   by      

/s/ Brian O’Leary

    Name: Brian O’Leary     Title:   Managing Director

 

For any Lender requiring a second signature line:   by      

/s/ Marcus Edward

    Name: Marcus Edward     Title:   Managing Director

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
E.Sun Commercial Bank, Ltd., Los Angeles Branch   by      

/s/ Homer Hou

    Name: Homer Hou     Title:   VP & Credit Manager

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
Manufacturers Bank, as a Lender   by      

/s/ Sandy Lee

    Name: Sandy Lee     Title:   Vice President

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
UMB, Bank, n.a.   by      

/s/ David A. Proffitt

    Name: David A. Proffitt     Title:   Senior Vice President

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
The China Construction Bank Corporation New York Branch   by      

/s/ Wei “Walter” Li

    Name: Wei “Walter” Li     Title:   General Manager

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
First Commercial Bank, Ltd., Los Angeles Brach   by      

/s/ Jenn-Hwa Wang

    Name: Jenn-Hwa Wang     Title:   Vice President & General Manager

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
Mega International Commercial Bank Co. Ltd. New York Branch   by      

/s/ Luke Hwang

    Name: Luke Hwang     Title:   VP & Deputy GM

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
Mercantil Commerce bank, N.A.   by      

/s/ Fernando Mesia

    Name: Fernando Mesia     Title:   Senior Vice President

 

For any Lender requiring a second signature line:   by      

/s/ Gary Ladolcetta

    Name: Gary Ladolcetta     Title:   1GL 393

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
P.T. Bank Rakyat Indonesia (Persero) Tbk. New York Agency   by      

/s/ Haru Koesmahargyo

    Name: Haru Koesmahargyo     Title:   General Manager

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT
The Bank of East Asia, Limited, New York Branch   by      

/s/ James Hua

    Name: James Hua     Title:   SVP

 

For any Lender requiring a second signature line:   by      

/s Kitty Sin

    Name: Kitty Sin     Title:   SVP

 

[Signature Page to the FCX Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO FREEPORT-MCMORAN COPPER & GOLD INC. TERM LOAN AGREEMENT

The Chiba Bank, Ltd., New York Branch

  by      

/s/ Katsunori Uematsu

    Name: Katsunori Uematsu     Title:   General Manager

 

[Signature Page to the FCX Term Loan Agreement]